Case 1:15-cv-04574-CBA-SJB Document 128 Filed 03/19/19 Page 1 of 68 PageID #: 2802



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
                                                   X
                                                                       FILED
  DERRICK HAMILTON,

                             Plaintiff,                                  1 9 2019 ^

              -against-                                            BROOKLYN OFFICE
  CITY OF NEW YORK,NEW YORK CITY
  POLICE DEPARTMENT; DET. LOUIS
  SCARCELLA,individually and in his capacity
  as a New York City police officer; DET.
  FRANK DELOUISA,individually and in his           NOT FOR PUBLICATION
  capacity as a New York City police officer,      ORDER
  INV. JOSEPH PONZI,individually and in his        I5-CV-4574(CBA)(SJB)
  capacity as an investigator for the Kings County
  District Attorney's office, POLICE OFFICER
  BILLY WHITE,individually and in his
  capacity as a New Haven City police officer,
  CITY OF NEW HAVEN,JOHN/JANE DOES
  NOS. 11-30, being unknown employees of the
  City of New Haven,

                             Defendants.
                                                 -X

  AMON,United States Distriet Judge:

                                           TABLE OF CONTENTS

 INTRODUCTION                                                                         2

  BACKGROUND                                                                          3

         A.       January 4,1991.                                                     3

         B.       The Investigation into Nathaniel Cash's Murder                      4
         C.       The Evidence at Trial                                               9

         D.       Post-Conviction Evidence                                            II

         E.       The Second Department's Decision                                    17
         F.       Vacatur of Hamilton's Conviction                                    18

 STANDARD OF REVIEW                                                                   19
 DISCUSSION                                                                           22

   I.         Absolute Immunity: Defendant Ponzi                                      23
   II.        Denial of Right to a Fair Trial                                         25

                                                       1
Case 1:15-cv-04574-CBA-SJB Document 128 Filed 03/19/19 Page 2 of 68 PageID #: 2803



       A.    Fabrication of Jewel Smith's Statements: Defendants DeLouisa and Scarcella        26
       B.    Intimidation of Defense Witnesses: Defendant White                                37
       C.    Failure to Disclose Exculpatory Evidence imder Brady: Defendants DeLouisa,
       Scarcella, and White                                                                    45
    III. Malicious Prosecution: Defendants DeLouisa and Scarcella                              53
       A.    Initiation as to DeLouisa                                                         54
       B.    Lack of Probable Cause                                                            56

       C.    The Remaining Elements                                                            60
    IV. Conspiracy: Defendants Scarcella and White                                             61
    V. Negligent Hiring, Supervision, and Retention: City of New York                          64
    VI. Remaining Matters                                                                      65
       A.    Municipal Liability: City of New York and City of New Haven                       65
       B.    Request to Unseal Exhibits                                                        66
       C.    Defendant White's Motion to Dismiss Official Capacity Claims as Duplicative       66
  CONCLUSION                                                                                   68


                                         INTRODUCTION


         On July 17,1992,PlaintiffDerrick Hamilton was convicted ofsecond-degree murder based

  principally on the testimony of the government's sole purported eyewitness. Jewel Smith. On

  January 9,2015, after more than two decades ofincarceration, Hamilton's conviction was vacated

  on the joint motion of Hamilton and the Kings Coimty District Attorney's Office, which

  determined that Smith's testimony was unreliable, Hamilton's due process rights were violated by

 the use of Smith's testimony at trial, and it could not stand by the conviction. Pursuant to 42

  U.S.C. § 1983, Hamilton now alleges that Defendants—Detective Louis Scarcella and Detective

  Frank DeLouisa ofthe New York City Police Department; Investigator Joseph Ponzi ofthe Kings

  County District Attomey's Office; Police Officer Billy White of the City of New Haven Police

  Department; the City ofNew York; and the City ofNew Haven—violated his Fourth, Fifth, Sixth,

 and Fourteenth Amendment constitutional rights in securing his conviction. He also brings related

 state law claims. In three separate motions and supplemental motions, the individual defendants

                                                 2
Case 1:15-cv-04574-CBA-SJB Document 128 Filed 03/19/19 Page 3 of 68 PageID #: 2804



  now move for summaryjudgment on all claims against them. (D.E.#s 89-1("New Haven Mem."),

 90-1 ("Scarcella Mem."), 92-1 ("NYC Mem."), 107 ("New Haven Supp. Mem."), 108 ("NYC

  Supp. Mem."), 109 ("Scarcella Supp. Mem."), 121 ("NYC Opp'n to Amicus"), 122 ("Scarcella

  Opp'n to Amicus"). Plaintiff opposes. (D.E. #s 93 ("PI. Mem."), 112 ("PI. Supp. Mem."); see

  also D.E. #118("Amicus Br.").)

         For the following reasons, Scarcella's motion is granted in part and denied in part;

  DeLouisa's motion is granted in part and denied in part; Ponzi's motion is granted in its entirety;

  and White's motion is granted in part and denied in part. The City of New York's motion for

 summary judgment on Hamilton's negligent hiring, supervision, and retention claim is granted.

                                          BACKGROUND


         The following facts are taken from the parties' Rule 56.1 Statements and other documents

  in the record, undisputed unless otherwise noted, and construed in the light most favorable to

  Hamilton.


              A. January 4,1991

         On January 4, 1991 at around 11:00 am, Nathaniel Cash was shot to death in front of his

  residence on Monroe Street in Brooklyn,New York. (D.E.# 92-2^ 1 ("NYC 56.1").) The parties

  dispute Hamilton's whereabouts at the time of Cash's death.

         According to Hamilton, the night before, on January 3, 1991, Hamilton traveled to New

  Haven, Connecticut with Kim Freeman to attend a good-bye party for Lee Marvin hosted by

  Alphonso Dixon and his wife Mattie Dixon at the Quality Inn in New Haven. (D.E. # 93-1 ("PI.

  56.1 Counterstatement")     1-2).) Alphonso Dixon reserved hotel rooms for his guests, including

  Hamilton,and the party ended in the early morning hours ofJanuary 4. (PI. 56.1 Counterstatement

  m 3—4.) That morning at approximately 11:00 am, Hamilton was picked up from the Quality Inn
Case 1:15-cv-04574-CBA-SJB Document 128 Filed 03/19/19 Page 4 of 68 PageID #: 2805



  by Kelly Turner, an individual he met at the party, and they drove to Turner's talent agency in
  New Haven to discuss potential joint business ventures. (PI. 56.1 Counterstatement
                                                                            |        5.) At

  approximately 12:00 pm, Hamilton was picked up by Mattie Dixon and taken to Lee Marvin's

  home, where a group of friends said their final goodbyes to Lee Marvin. (PI. 56.1

  Counterstatementf 6.)

         According to Defendants, Hamilton was not in New Haven: instead, he was present at the

  scene of Cash's death in Brooklyn. (S^ D.E. # 92-40 ("NYC 56.1 Reply")                 1-6; 91-1

 ("Scarcella 56.1 Reply")It 1-6.)

             B. The Investigation into Nathaniel Cash's Murder

         In Brooklyn, DeLouisa from the 79th Precinct Detective Squad and Scarcella from the

  Brooklyn North Homicide Squad were assigned to investigate Cash's homicide, with DeLouisa

  arriving first on the scene. (D.E.# 90-2("Scarcella 56.1")12; NYC 56.1 ^ 8.) Cash's girlfriend.

  Jewel Smith, had spent the previous night with Cash.(NYC 56.1 ^ 2.) At around 12:30 pm.Smith

  gave a statement to DeLouisa. (NYC 56.119.) She identified herself as "Karen Smith." (NYC

  56.1 f 9.) She said that she spent the previous night at Cash's apartment, she was at the store on

  the comer at the time of Cash's murder, and Cash was lying on the ground when she returned from

  the store. (NYC 56.1 ^ 9.) DeLouisa summarized the interview in his spiral notebook as follows:

         Karen Smith bailed Nat[e] out ofjail. "Jew[e]l" in bedroom 215 Monroe. 1/4/91
         1230 hr. I was here to see Nat[e], went to store on comer. Came back, he was on
         the floor. Two people were by him they said get an ambulance. I stood [sic] the
         night w/ him around 10:25 I went to the store. It was going on 11:00."

 (D.E. # 92-8 ("NYC Ex. E") at 12-13.) Scarcella also interviewed Smith at the scene, and the

  parties dispute whether Smith ever told Scarcella that she did not witness Cash's shooting.

 /Compare PI. 56.1 Counterstatement ^ 13; D.E. # 92-4 ("PI. Ex. 2") at 191:2-16, 209:2-7, with

  Scarcella 56.1   6-7; D.E. # 90-4 Ex. D ("Scarcella Ex. D") at 119, Ex. G ("Scarcella Ex. G") at
Case 1:15-cv-04574-CBA-SJB Document 128 Filed 03/19/19 Page 5 of 68 PageID #: 2806



  136.).) Scarcella's spiral notebook does not contain a record of such a conversation with Smith.

 (See generally D.E.# 92-9("NYC Ex. F").)

          After she was interviewed at the scene, Smith was taken to the 79th Precinct. (PI. 56.1

  Counterstatement 114.) Smith made a series of statements implicating Hamilton as the shooter,

  but the parties now dispute whether those statements were voluntary or coerced.

         At approximately 1:15 pm. Smith was shown a photobook and positively identified

  Hamilton as the person who shot Cash to Scarcella. (Scarcella 56.1 f 10, NYC 56.1 ^ 13.)

  Scarcella summarized the interview in his spiral notebook as follows:

         1-4-91 13:15 hrs. Smith positively IDed Derrick "Bush" Hamilton as the man who
         shot boyfriend Nat Cash many times—1 was about 5' away—I know him all my
         life—ID made 79 RIP Book # 1 Page 39 Photo # 989.

 (NYC Ex. F at 4.) Smith has since said that Scarcella coerced her into identifying Hamilton's

  photo as the shooter. (PI. 56.1 T| 15; PI. Ex. 2 at 36:18-37:12.)

         At approximately 2:00 pm. Smith was interviewed by DeLouisa, who summarized Smith's

  statement in a report. (NYC Def. 56.1 H 15; D.E. # 92-11 ("NYC Ex. H").) Smith said that she

  and Cash walked downstairs to meet a cab and encountered several individuals standing in front

  ofthe building, including "Bush."(NYC Ex. H.) She said that, after "Bush" and Cash exchanged

  words, an individual named "Sakuan passed Bush the gun" and "Bush said well I'm here and he

  started firing. He fired a lot of shots." (NYC Ex. H.) Smith has since said the entire statement

  was fabricated and coerced by the police officers. In particular. Smith denied making these

 statements, said that she told the detectives at the precinct that she went to the store and never saw

 the shooting, and was coerced into making statements fabricated by the detectives after they

 threatened to charge her with the crime and take her children away. (PI. 56.1 Counterstatement

 If 15; PI. Ex. 2 at 207:3-209:19.)
Case 1:15-cv-04574-CBA-SJB Document 128 Filed 03/19/19 Page 6 of 68 PageID #: 2807



          At approximately 4:30 pm, Smith gave an approximately 22-minute audio recorded

  interview with Assistant District Attorney Thomas Luzio at the 79th Precinct, in the presence of
  Assistant District Attorney Jeff Mueller and DeLouisa. (NYC 56.1 ^ 18; D.E.#92-12("NYC Ex.
  I"), NYC Ex. J (audio recording).) According to the transcript ofthe audio statement, Smith again
  identified "Bush"as the shooter and identified an individual named "Sayquan" who passed "Bush"

  the gun. (NYC 56.1119; NYC Ex. I.) Smith also offered additional details, such as suggesting

  that Cash and Hamilton were at odds over the murder of Cash's friend "Ron Kay"in 1988 and that

  Cash felt "vibes" that something was going to happen. (NYC 56.1 20; NYC Ex. I.) Smith now

  maintains that the audio interview was coerced, and that she never knew individuals by the name

  of Sayquan or Ron Kay. (PI. Ex. 2 at 40:23-42:24.) In her deposition. Smith said,"Everything

  that they told me to say was coerced, recorded, memorize it." (PI. Ex. 2 at 41:4-5.) "And when

  the tape recording come on, the questions we ask, you're going to remember what to say, and I

  remembered what to say." (PI. Ex. 2 at 41:17-19.)

         DeLouis and Scarcella both listed the names of other individuals in their spiral notebooks.

  In particular, both recorded the names of "Taseem Douglas" and "Will Johnson" in their spiral

  notebooks. (NYC Ex. E at 11,19("Will Johnson" and "Tasweem Douglas"); NYC Ex. F at 9-10

 ("Money Will Johnson" and "Taseem Douglas").)

         On January 5,1991, DeLouisa and Scarcella visited the home of a witness, whose identity

  continues to be protected by the Kings County District Attorney's Office. (NYC 56.1 If 23.) The

  witness stated that before Cash's death. Cash said he was worried that"Bush" would kill him and

  that "Bush," Hamilton's brother, and an individual known as "Saquan" tried to get him into a car

  about two weeks ago. (NYC 56.1 f 23.)
Case 1:15-cv-04574-CBA-SJB Document 128 Filed 03/19/19 Page 7 of 68 PageID #: 2808



          On January 6, 1991, at approximately 1:50 pm, Scarcella spoke to Smith, and she said she

  could not testify against Hamilton at the grand jury because "Bush" would kill her whole family.
  (Scarcella 56.1 ^ 28; D.E. # 90-4 Ex. U ("Scarcella Ex. U"); NYC 56.1 ^ 24; NYC Ex. F at 12.)
  Although Hamilton does not cite specific evidence refuting defendants' evidence that this call

  occurred, he cites Smith's deposition testimony explaining that "it was just one big coercion. It

  was what I was told to say, this is the script, and you stick to it." (PI. Ex.2 at 81:22-23; see also

  PI. 56.1 Counterstatement to Scarcella 56.1128,NYC 56.1124.)

         On January 9, 1991, Smith met with Ponzi and Assistant District Attorney Ann Gutmann

  of the King's County District Attorney's Office before testifying before the grand jury. (NYC

  56.1^28; D.E.# 92-18("NYC Ex. P")at 8:10-25.) Hamilton does not imequivocally dispute that

  Smith met with Ponzi and Gutmann,but contends that to the "extent such a conversation occurred,"

  the purpose was to threaten and coerce Smith. (PI. 56.1 Counterstatement to NYC 56.1         28.) In

  her deposition. Smith said that both Ponzi and Gutmann told her to "[sjtick to the script," otherwise

  she would go to jail. (PI. Ex.2 at 270:5-23; see also id. at 235:14-22,271:3-22.) Smith relocated

  to North Carolina after her grand jury testimony, but the parties dispute whether the King's County

  District Attorney's Office relocated her for her safety or whether Smith left because she had been

  forced to lie and feared the repercussions, fCompare NYC 56.1 ^31, Scarcella 56.1 ^ 39, D.E.

 # 92-20("NYC Ex. R"),^PI. Ex. 2 at 48:2^9:15,108:11-13.)

         On January 11,1991, Detective C.R. Duffy ofthe 79th Precinct Detective Squad received

  an anonymous call identifying the person who shot Cash as "Bush" and stating that "Bush" is

  Derrick Hamilton. (NYC 56.1 33-34.) The caller also gave Hamilton's mother's home address,

  and stated that Hamilton lives in Lafayette Gardens, has a girlfriend named Kim,and drives a blue

  Suzuki Jeep. (NYC 56.1134.)
Case 1:15-cv-04574-CBA-SJB Document 128 Filed 03/19/19 Page 8 of 68 PageID #: 2809



          On January 14, 1991, Jerry Douglas was arrested in the 79th Precinct for criminal

  possession and disclosed that he had information about the shooting. (NYC 56.1 ^ 36-37.)
  Douglas told DeLouisa that he was in a Pepsi delivery truck on the comer of Monroe Street and

  Nostrand Avenue when he heard gunshots. (NYC 56.1 ^ 38.) He saw four black males walking

  down the sidewalk, one of whom handed off the gun to another person. (NYC 56.1 39.) He

  identified that individual as Hamilton from a six-person photo array, and said he was sure he

  recognized Hamilton from making deliveries in Lafayette Gardens. (NYC 56.1 141.) Douglas

  was later shot to death on May 27, 1992, shortly before Hamilton's trial. (NYC 56.1 ^ 62; D.E.

  # 92-23(NYC Ex. U,"CRU Report") at 6; D.E.# 90-4 Ex. Q ("Scarcella Ex. Q").)

          Ponzi received information from multiple confidential sources that Hamilton was located

  in New Haven, Connecticut. (New Haven 56.1 ^ 5.) After receiving White's name from law

  enforcement contacts, Ponzi contacted White with the information and requested that White

  undertake efforts to confirm the accuracy of that information. (New Haven 56.1 ^ 6.) White

  confirmed Hamilton's whereabouts through Alphonso Dixon, a confidential informant and

  Hamilton's relative who co-owned a beauty parlor with Hamilton. (New Haven 56.1 ^ 7.)

          White reported to Ponzi that Hamilton was in New Haven, and Ponzi in tum relayed that

  information and White's contact information to Scarcella. (New Haven 56.1     8-9.) White was

  provided with a New York warrant charging Hamilton with murder. (New Haven 56.1 If 10.) A

  Connecticut warrant was applied for and granted based on the New York warrant, and

  arrangements were made for certain New York officers to participate in the arrest. (New Haven

  56.1 Iflf 11-12.)

         On March 21,1991, Hamilton was arrested in New Haven by officers from the New Haven

  Police Department for violating the terms of his parole by leaving New York. (NYC 56.1 If 44;
Case 1:15-cv-04574-CBA-SJB Document 128 Filed 03/19/19 Page 9 of 68 PageID #: 2810



  New Haven 56.H 14.) White and Scarcella were present at or near the arrest. (New Haven 56.1
  H 14.) Hamilton was arraigned on the fugitive warrant in Connecticut Superior Court, waived
  extradition, and returned to New York to be arrested on the New York murder warrant. (New
  Haven 56.1 ^ 16.)

         On March 25, 1991, Smith went to the office of George Sheinberg, plaintiffs criminal

  defense counsel, and provided a statement—^handwritten by Sheinberg and signed by Smith—

  stating that she witnessed Cash get shot, Hamilton "was not there" when Cash was shot and "did

  not shoot" Cash,and she did not know who shot Cash.(NYC 56.1        54-55; D.E.# 92-30("NYC

  Ex. BB").) Beginning at the latest in June 1991, Smith began sending letters and pictures to

  Hamilton while he was incarcerated and visiting him at Rikers Island. (NYC 56.1 T|1f 59-60; D.E.

  # 92-32("NYC Ex. DD")at 130:21-23.)

         In July 1992, White assisted Scarcella in arranging a meeting with Taseem Douglas, who

  was then incarcerated in New Haven,regarding Cash's murder. (New Haven 56.1117; D.E.# 89-

  5("New Haven Ex. B")at 75:3-76:24; D.E.# 90-4 Ex. I("Scarcella Ex. I") at 189:19-95:5.) The

  parties dispute whether any meeting ever took place between Taseem Douglas and law

  enforcement. According to Hamilton, Taseem Douglas spoke with police several times and each

  time, he told police that Hamilton did not commit the crime. (D.E. # 92-38("NYC Ex. JJ") at 2-

  3; PI. 56.1 If 25; D.E.# 94-7("PI. Ex.7")at 35:9-16; D.E.# 94-8("PI. Ex. 8")at 1-2.) By contrast,

  Scarcella and White both maintain that they never interviewed Taseem Douglas. (NYC Ex. JJ at

  3-4; Scarcella Ex. I at 189:19-95:5; New Haven Ex. B at 75:3-76:24.)

             C. The Evidence at Trial


         Hamilton's trial took place in July 1992 before Judge Edward M.Rappaport in the Supreme

  Court, Kings County, Criminal Term, Part I. (NYC Ex. DD at 1.) Gutmann was the prosecutor
Case 1:15-cv-04574-CBA-SJB Document 128 Filed 03/19/19 Page 10 of 68 PageID #: 2811



   and Sheinberg represented Hamilton. (NYC Ex. DD at 1.) Smith initially did not want to return
  from North Carolina to testify,(Scarcella 56.1143;D.E.# 90-4 Ex. Y("Scarcella Ex. Y")at 93:2-
  9), but ultimately became the prosecution's main witness and the only eyewitness to testify at trial,
  (D.E. # 92-35("NYC Ex. GG")at 2; CRU Rpt. at 7.)

          Smith testified that she was with Cash when he was shot and that she saw Hamilton shoot

  Cash. (NYC 56.1 ^ 64.) On cross-examination, she explained that in her letters to Hamilton, she

  told him "what he wanted to hear" and that "[she] loved him for sparing [her] life." (NYC 56.1

  167; NYC Ex. DD 127:13-15, 129:24-130:7.)

          When asked about the recantation statement she gave to Sheinberg, she explained to the

  court that Sheinberg wrote down what she said, but she did not read the statement before she signed

  it. (NYC Ex. DD 140:5-25.) Smith further explained that Hamilton sent an acquaintance to take

  her to Sheinberg's office, and that she told Sheinberg "what Derrick told me to tell him"—^that she

  "was mistaken; that it wasn't him. It was his brother Ulysses because they look so much alike."

  (NYC Ex. DD 141:2-25.) Smith testified that she signed the statement because she "didn't have

  any choice in the matter," because if she "didn't comply,[she] knew that something would have

  happened to [her] brothers." (D.E.# 94-30 ("PI. Ex. 30") at 243:9-14.)

         After Smith's testimony, and off the record, Sheinberg twice approached Gutmann

  regarding DeLouisa's spiral notebook and asked whether "Jewel Smith was Karen Smith," to

  which Gutmann responded either "no" or that she did not know. (NYC Ex. GG at 6.)

         Sheinberg filed a notice of alibi listing three alibi witnesses—^Kim Freeman, Alphonso

  Dixon, and James Hamilton. (NYC 56.1 If 72; New Haven 56.1 If 22; D.E. # 92-34("NYC Ex.

  FF").) However, Hamilton ultimately did not call any witnesses at trial. (NYC 56.1172.)




                                                  10
Case 1:15-cv-04574-CBA-SJB Document 128 Filed 03/19/19 Page 11 of 68 PageID #: 2812



          In an affidavit dated June 24,1992, Alphonso Dixon stated his doctor had advised him not

   to travel to New York to testify hased on his health problems. (New Haven 56.1 If 24; D.E.# 89-
   14("New Haven Ex. K").) Dixon further averred that Hamilton attended a party he threw at a
   hotel in New Haven on the night of January 3, 1991, and Hamilton stayed with him at the hotel

  from January 3 until January 5,1991. (New Haven Ex. K.)

          On July 17,1992,the jury convicted Hamilton ofsecond-degree murder. (NYC 56.1 ^ 73;

  CRU Report at 13.)

          On July 12, 1993, the court sentenced Hamilton to a prison term of twenty-five years to

  life imprisonment. (CRU Report at 18.)

             D. Post-Conviction Evidence


          Before sentencing, Hamilton filed a motion to set aside the jury verdict and vacate his

  conviction pursuant to N.Y. C.P.L. § 330. (NYC 56.1 ^ 74.) The Supreme Court(Rappaport, J.)

  denied that motion after a six-day hearing. (NYC Ex. GG at 1, 16-17.) While incarcerated,

  Hamilton filed several post-conviction motions seeking to vacate his conviction, most of them

  pursuant to N.Y. C.P.L. § 440. (NYC 56.1 If 81-87, 88; CRU Report at 18.) Each of Hamilton's

  post-conviction motions was denied. During these post-conviction proceedings,and in depositions

  in this matter, the following pieces of evidence emerged.

                     1. Jewel Smith


         First, in affidavits and in testimony at post-conviction proceedings. Smith represented that

  her testimony implicating Hamilton as Cash's shooter before the grand jury and at trial was false,

  and that she was coerced into delivering that testimony by police officers.

         In a 1993 sworn statement to Robert Holt, Hamilton's private investigator. Smith said that

  her testimony was false, the recantation statement she gave to Sheinberg was true, and she never


                                                  11
Case 1:15-cv-04574-CBA-SJB Document 128 Filed 03/19/19 Page 12 of 68 PageID #: 2813



   saw Hamilton fire a gun at Cash on January 4,1991. (D.E.# 94-56("PL Ex. 56").) She also said
   that she told DeLouisa, Scarcella, and Gutmann that her testimony was untrue, and that to make
   her testify,"[t]hey threaten me; gave me ultimatum, they would put me in jail for the murder imtil
  I was ready to testify, take my kids from me and I would never see them again and get me violated
  for being with a known felon." (PI. Ex. 56.)

          In testimony during Hamilton's N.Y. C.P.L. § 330 proceedings, while asserting her

  privilege against self-incrimination at several points. Smith testified that she told DeLouisa that

  she did not witness the crime and was at the store. (D.E.# 94-17("PI. Ex. 17")at 20:4-8.) Smith

  further testified that she told Gutmann and Ponzi that what she planned to testify to at the grand
  jury was not true, and that she testified falsely before the grand jury because she was pressured

  and threatened. (PI. Ex. 17 at 60:2-13, 65:21-66:11).

          During the same proceedings, Felicia Shuler said she encountered Smith on the street on

  January 4, 1991, accompanied Smith to the supermarket, left with Smith to meet Smith's

  boyfriend. Cash, and saw that Cash was shot upon arriving at Cash's home. (D.E.# 94-19 ("PI.

  Ex. 19") at 46:14—48:21.) Shuler testified that when police arrived several minutes later, Shuler

  heard Smith give her name as "Karen Smith," say she was at the supermarket, and say Cash had

  already been shot when she returned. (PI. Ex. 19 at 48:21-25.).

         In her deposition in this matter. Smith said that, at the scene of Cash's murder, she told

  both Scarcella and another detective, possibly DeLouisa, that she did not see anything and had

  gone to the store. (PI. Ex. 2 at 190:18-191:25.) She also said that, at the precinct, she told both

  DeLouisa and Scarcella that she was at the store and did not see the shooting. (PI. Ex. 2 at 209:2-

  5.) The statements she made at the precinct implicating Hamilton were fabricated by DeLouisa

  and Scarcella:"That's what they came up with. They put their heads together, not mine." (PI. Ex.


                                                  12
Case 1:15-cv-04574-CBA-SJB Document 128 Filed 03/19/19 Page 13 of 68 PageID #: 2814



   2 at 207:3-14.) In particular, Scarcella coerced her into making certain statements by "threatening
   me, by intimidating me, wanting to strip me from my freedom and my kids and place me in jail
   for a crime that I had nothing to do with it." (PI. Ex. 2 at 209:11-15.)

          She also stated that she did not "willingly" testify before the grand jury, and the
   prosecution's strategy was to "call Scarcella, you know, get him down here. Like, that's his

   witness, and let him deal with it kind of—kind of thing." (PI. Ex. 2 at 234:2-10.) She said that
  she was threatened by both Ponzi and Scarcella, and that "Ponzi is going to repeat the same thing
  that Scarcella did, because they always was both on the set." (PI. Ex.2 at 235:16-22.)

          Smith further testified that her testimony at trial was "scripted," and that"Scarcella scripted

  all of this into play." (PI. Ex. 2 at 246:13-24.) She said she was repeatedly told to "[sjtick to the

  script" by Gutmann, Ponzi, and "[ejverybody," but Scarcella was "the main honcho." (PI. Ex. 2

  at 270:5-20.) She said,"If I come out and try to feel something different, they would threaten me

  to call him and get him there to straighten me out because this is going through, basically." (PI.

  Ex. 2 at 270:20-23.) In particular, Ponzi "repeated" the threats leveled by Scarcella: that if she

  failed to testify, she would "go to jail, be charged with accessory to murder, and lose [her] kids."

  (PI. Ex. 2 at 271:5-16.) Although Gutmann did not say the "same things," Gutmann did tell her

  "you need to stick to the script or you're going to jail." (PI. Ex. 2 at 271:19-22.)

                     2. Taseem Douglas

          Second,in an affidavit dated September 10,1993,Taseem Douglas stated that he,"Money"

  Will Dawson, Amir"Yaya" Johnson, and an individual Douglas knew only as "Daquan" were the

  only people present at the shooting. (NYC Defs. 56.1 82; Ex.# 92-37("NYC Ex. 11") at 1-2.)

  The four ofthem went to Cash's apartment to mediate a dispute between Cash and Johnson.(NYC

  Ex. II at 1.) At some point. Cash slapped Johnson, and Johnson and Dawson began shooting Cash.


                                                   13
Case 1:15-cv-04574-CBA-SJB Document 128 Filed 03/19/19 Page 14 of 68 PageID #: 2815



  (NYC Ex. II at 1.) Although the other three left after the shooting, Dawson stayed behind, and

  Dawson later told Douglas that "he made it look like 'BUSH' Derrick Hamilton, killed Nate,

  because everyone in the neighborhood knew that they had a dispute recently and Derrick was

  already convicted for a murder." (NYC Ex. II at 1.) Douglas also stated that he told the law

  enforcement officers who questioned him that Hamilton was innocent and that Johnson and

  Dawson murdered Cash. (NYC Ex. II at 1-2.)

         At a post-conviction hearing in 1995, Douglas testified that he spoke with police several

  times and that each time, he told police that Hamilton did not commit the crime. (NYC Ex. JJ at

  2-3; PI. Ex. 7 at 35:9-16.) Although his testimony is not entirely clear, Douglas testified that

  police came to see him on several different occasions, including once at a hospital, twice at his

  house, and twice in one day when he was jailed in Connecticut. (See PI. Ex. 7 at 38:1^7:10.)

  During the first interview at the Connecticutjail, during which his lawyer was not present, Douglas

  testified that detectives offered to drop his charge from murder to manslaughter if he testified

  against Hamilton. (PI. Ex. 7 at 45:18-46:9.) During the second interview at the Connecticut jail,

  during which his lawyer was present, Douglas declined to speak through his lawyer. (PI. Ex. 7 at

  46:12-25.)

         In his deposition, Douglas testified to an incident"when Billy White and the two detectives

  came," and someone offered to drop his case to a lower charge ifhe testified against Hamilton, but

  he said he did not agree to testify to something that never happened. (D.E.# 94-14("PI. Ex. 14")

  at 135:11-21.) At another point, although it is not clear to what meeting he is referring, Douglas

  testified, "I don't remember if Billy White was there, but the same ones from New York were

  there. But he may have been there?" (D.E. # 89-11 ("New Haven Ex. H") at 131:5-7.) When

  Douglas was asked about the names ofthe detectives at the 1995 post-conviction hearing, he said



                                                  14
Case 1:15-cv-04574-CBA-SJB Document 128 Filed 03/19/19 Page 15 of 68 PageID #: 2816



   he could not remember their names, but he thought they were from the 79th Precinct and that one

   individual's name was "Wally." (PI. Ex. 7 at 36:12-23). When asked about Scarcella's name, he
   said,"It sounds familiar. I can't recall. It sounds familiar." (PI. Ex. 7 at 49:25-50:4.)

          Both Scarcella and White maintain that they never interviewed Douglas, but both admit
  that they went to the Connecticut jail. White testified that he went to the jail where Douglas was
  being held one day and attempted to make arrangements to speak with Douglas through his
  attorney, albeit imsuccessfully. (New Haven Ex. B at 75:3—76:13.) Scarcella also said that he

  traveled to Connecticut to see Douglas and intended to see him, but could not. (Scarcella Ex. I at

  191:18-192:6.) The record contains no evidence that Douglas ever met DeLouisa, or that

  DeLousia went to the Connecticut jail. (See PI. Ex. 3,PI. Ex. 7,PI. Ex. 14,PI. Ex. 16,PI. Ex. 33.)

                      3. Alphonso and Mattie Dixon

          Third, in an affidavit dated October 31, 2009, Mattie Dixon attested to various pieces of

  information regarding her husband, Alphonso Dixon. She averred that her husband—^who died in

  2003—^threw a party for Lee Marvin in New Haven on January 3, 1991, and Hamilton attended

  that party with Kim Freeman. (D.E. # 94-37 ("PI. Ex. 37")          3-5.) Mattie Dixon also averred

  that White came to her home early one morning in 1992 and "was very angry with my husband for

  being Derrick's alibi. Detective White became forceful by handcuffing Alphonso and searched

  his pockets finding drugs and threatened Alphonso with jail. Detective White calmed down after

  my husband agreed not to be Derrick's alibi." (PI. Ex.37 17.) In her deposition, although Mattie

  Dixon admitted that she did not see the drugs herself, she also maintained that she was in the room

  when the interaction took place, she knew her husband sold cocaine, "Billy White said he found

  drugs" during the interaction, and she saw her husband "start crying when [White] went to put the

  handcuffs on." (New Haven Ex. C at 207:2-21.) Mattie Dixon also said that "Billy White and


                                                   15
Case 1:15-cv-04574-CBA-SJB Document 128 Filed 03/19/19 Page 16 of 68 PageID #: 2817



  [Alphonso Dixon] had a relationship where my husband was scared of him. Very scared." (D.E.
  # 94-42("Pi. Ex. 42") at 130:13-14.) She explained that, in her presence, White told Alphonso,
  "If you go to court I've got the handcuffs as soon as you walk out the courthouse." (PI. Ex. 42 at
   148:7-13; see also id. at 120:25—121:3, 178:4-6.) She also saw White dangle handcuffs before

  her husband. (PI. Ex. 42 at 146:12-18, 153:21-154:12.)

          Mattie Dixon further averred in her affidavit that, when her husband told White that

  Hamilton's lawyer could subpoena him to testify,"Detective White instructed my husband to call

  his doctor for a letter about his heart condition and began drafting an affidavit for my husband to

  send to Derrick's lawyer." (PI. Ex. 37 ^ 19.) When asked whether she heard that conversation,

  Mattie Dixon said: "Briefly. 1 just heard about his heart condition and that he had better not go to

  court. That's pretty much all 1 can remember, like, at this time." (New Haven Ex. C at 211:12-

  20.) Mattie Dixon also saw White writing, although she did not know what he was writing, and

  she understood that "the whole conversation was about this situation with Derrick." (New Haven

  Ex. C at 212:4-25.) She also said she never actually saw her husband's affidavit. (New Haven

  Ex. C. at 129:10-13,130:15-25,211:17-20.) Hamilton testified in his deposition that he received

  the letter, as well as a telephone call from Alphonso Dixon indicating that he was in the hospital.

  (See New Haven Ex. K; D.E.# 89-4("New Haven Ex. A")at 136:1-17.)

                     4. Other Alibi Witnesses


         Fourth, Hamilton submitted a series of affidavits from alibi witnesses that corroborated his

  account of his whereabouts on January 4,1991.

         In a 1992 notarized statement. Freeman—^who was also the mother of Cash's children—

  explained that she attended a party with Hamilton on January 3, 1991 in New Haven and stayed

  with him there for the weekend. She said it was "impossible" for Derrick to have killed Cash


                                                  16
Case 1:15-cv-04574-CBA-SJB Document 128 Filed 03/19/19 Page 17 of 68 PageID #: 2818



   because she "was with him the entire time," and that she was not willing to testify because she had
   been threatened by Cash's friends. (D.E. # 94-49("PL Ex. 49").)

          In a 1995 affidavit, Kelly Turner said that she met Hamilton the evening of January 3,
   1991; she drove to the Quality Inn to pick him up sometime between 11:00 and 11:15 am on

  January 4, 1991; and that they drove to her talent agency in New Haven for a meeting that lasted

  imtil around 12:00 pm. (D.E.# 94-46 ("PI. Ex. 46").)

          In a 1995 affidavit, Davette Mahan, an employee at the talent agency, said she observed

  Turner and Hamilton in conversation at the talent agency on the morning ofJanuary 4,1991. (D.E.

  # 94-47("PI. Ex. 47").)

          In a 2010 affidavit, Tashameaka Watson, Alphonso Dixon's daughter, said that she saw

  Hamilton at the party on January 3,1991,and that she saw Hamilton again around 12:30 pm at her

  father's house the next day. (D.E.# 94-48 ("PI. Ex. 48").)

             E. The Second Department's Decision

          On December 7, 2011, Hamilton was released to parole supervision. (NYC
                                                                              |  56.1 89;

  CRU Report at 24.)

          On January 15,2014,following the lower court's denial ofHamilton's most recent motions

  pursuant to C.P.L. § 440.10, the Appellate Division, Second Department remanded Hamilton's

  motion for a hearing based on actual innocence. As an issue of first impression, the Second

  Department held that a "'freestanding' claim of actual innocence is cognizable in New York, and

  that a defendant who establishes his or her actual innocence by clear and convincing evidence is

  entitled to relief under the statute." People v. Hamilton. 979 N.Y.S.2d 97, 100(2d Dep't 2014).

  In Hamilton's case, the Second Department concluded that Hamilton had made a prima facie




                                                  17
Case 1:15-cv-04574-CBA-SJB Document 128 Filed 03/19/19 Page 18 of 68 PageID #: 2819



   showing of actual innocence "based upon evidence of a credible alibi and manipulation of the
   witnesses, and the fact that the witness against him has recanted." Id at 109.

              F. Vacatur of Hamilton's Conviction

          The Conviction Review Unit("CRU")ofthe King's Coimty District Attorney investigated
  Hamilton's case. As part ofits investigation,the CRU reviewed several witness affidavits supplied
  by Hamilton and interviewed certain witnesses, including Turner, Mahan, Watson, and Shuler.

  (CRU Report at 25-30.) The CRU also reviewed and summarized the initial investigation, trial

  proceedings, and post-conviction proceedings. (CRU Report at 1-24.) The Supreme Court held

  the actual innocence hearing ordered by the Second Department in abeyance pending the results

  ofthe CRU investigation. (CRU Report at 24.)

          On January 9,2015,the King's County District Attorney joined Hamilton in his motion to

  vacate his conviction and dismiss his indictment. (D.E.# 94-12("PI. Ex. 12") at 4:5-5:20.) In a

  motion before the Supreme Court, Assistant District Attorney Mark Hale said that the Conviction

  Review Unit had determined that the sole eyewitness against Hamilton at trial was "as a whole,

  unreliable, incredible and for the most part untruthful." (PI. Ex. 12 at 4:19-20.) Because the

  District Attorney needed to depend on Smith's credibility to convict Hamilton, Hamilton's "due

  process rights were violated by the use of this witness at trial because of the nature of her

  inconsistency and incredibility," and accordingly, Hamilton's conviction should be "vacated on

  the basis ofthat due process violation." (PI. Ex. 12 at 4:20—5:5, 5:14-16.) Further,"since she was

  the sole eyewitness against Mr. Hamilton, there [was] no other basis to hold him for further

  proceedings," and therefore the District Attorney also asked that the indictment against him be

  dismissed. (PI. Ex. 12 at 5:16-20.)




                                                  18
Case 1:15-cv-04574-CBA-SJB Document 128 Filed 03/19/19 Page 19 of 68 PageID #: 2820



           The Supreme Court (Guzman, J.) granted Hamilton's motion, vacated the judgment of
   conviction, and dismissed the indictment. (D.E.# 90-5 Ex. EE ("Scarcella Ex. EE")at 16.)
          On August 5, 2015, Hamilton filed the instant action.         D.E.# 1 ("Compl.").)

                                      STANDARD OF REVIEW

          "Summary judgment is appropriate only if the pleadings, the discovery and the disclosure
   materials on file, and any affidavits show 'that there is no genuine dispute as to any material fact
   and the movant is entitled to judgment as a matter oflaw.'" Dufort v. Citv ofNew York. 874 F.3d

   338, 347(2d Cir. 2017)(quoting Fed. R. Civ. P. 56(a)). A fact is "material" when it "might affect

  the outcome of the suit under the governing law." Jeffrevs v. Citv of New York. 426 F.3d 549,

  553(2d Cir. 2005)(quoting Anderson v. Libertv Lobbv. Inc..477 U.S. 242,248(1986)). An issue

  offact is "genuine" when "the evidence is such that a reasonablejury could return a verdict for the

  nonmoving party." Id.(quoting Anderson.477 U.S. at 248).

          In applying the summary judgment standard, the court must "resolve all ambiguities and

  draw all permissible factual inferences in favor of the party against whom summary judgment is

  sought." Dufort. 874 F.3d at 347(quoting Estate of Gustafson ex rel. Reginella v. Target Corp..

  819 F.3d 673,675(2d Cir. 2016)). The Court's role is not to assess the credibility of witnesses or

  to choose between conflicting versions ofevents, but to determine whether there is a genuine issue

  for trial—^that is,"whether a fair-minded jury could return a verdict for the plaintiffon the evidence

  presented." Jeffrevs. 426 F.3d at 553—54(quoting Anderson.477 U.S. at 252). At the same time,

  however,"nonmoving parties 'must do more than simply show that there is some metaphysical

  doubt as to the material facts,' and they'may not rely on conclusory allegations or vmsubstantiated

  speculation.'" Id. at 554 (citations omitted).




                                                   19
Case 1:15-cv-04574-CBA-SJB Document 128 Filed 03/19/19 Page 20 of 68 PageID #: 2821



                          PRELIMINARY EVIDENTIARY MATTERS


         Before turning to the merits of defendants' motion, the Court addresses the evidentiary

  objections raised to the parties' statements of undisputed material facts.

         Under Rule 56.1 ofthe Local Civil Rules ofthe Eastem District ofNew York,the moving

  party must submit a numbered statement "of the material facts as to which the moving party

  contends there is no genuine issue to be tried," followed by citation to admissible evidence. Local

  Rule 56.1(a),(d); Giannullo v. Citv of New York. 322 F.3d 139, 142(2d Cir. 2003). The non-

  moving party must submit a correspondingly numbered response,and if necessary,a statement"of

  additional material facts as to which it is contended that there exists a genuine issue to be tried."

  Local Rule 56.1(b),(d). A fact set forth by the movant "will be deemed to be admitted ... unless

  specifically controverted" by the non-movant. Local Rule 56.1(c).

         Although the "purpose of Local Rule 56.1 is to streamline the consideration of summary

  judgment motions," the court must still assure itself that the assertions made by the parties are

  supported by admissible evidence in the record. Holtz v. Rockefeller & Co., 258 F.3d 62,74(2d

  Cir. 2001). An affidavit or declaration "must be made on personal knowledge, set out facts that

  would be admissible in evidence, and show that the affiant or declarant is competent to testify on

  the matters stated." Fed. R. Civ. P. 56(c)(4).

         Hamilton objects to paragraphs describing statements made by the following individuals

  as inadmissible hearsay: Edwardo Vargas, (PI. 56.1 Counterstatement to NYC 56.1 ^ 22); the

  witness whose identity remains protected by the King's County District Attomey's Office, (PI.

  56.1 Counterstatement to NYC 56.1 ^ 23, Scarcella 56.1 ^ 26); the anonymous caller, (PI. 56.1

  Counterstatement to NYC 56.1 TfH 33-34, Scarcella
                                                 |  56.1 27); Jerry Douglas, (PI. 56.1

  Coimterstatement to NYC 56.1         37-41, Scarcella 56.1 m 22-24); and unknown sources who


                                                   20
Case 1:15-cv-04574-CBA-SJB Document 128 Filed 03/19/19 Page 21 of 68 PageID #: 2822



  informed DeLouisa and Ponzi that Hamilton was in New Haven,(PI. 56.1 Counterstatement to

  NYC 56.1      42-43, New Haven 56.1        5-6).

          Hamilton's hearsay objections are without merit. The Court may consider the statements,

  because Defendants are not offering those statements to prove the truth ofthe matter asserted—in

  essence, that the events took place as those witnesses described—^but to prove that Defendants had

  probable cause to prosecute Hamilton. (See NYC Mem.at 22-24; Scarcella Mem.at 38-39; White

  Mem. at 24-25.) There is "clear authority" in the Second Circuit "allowing the use of hearsay to

  establish probable cause." United States v. Parcel of Prop.. 337 F.3d 225,236(2d Cir. 2003); see

  also Tuccio v. Papstein. 307 F. App'x 545, 547 (2d Cir. 2009)(certain statements in affidavit,

  including voice identification, were not inadmissible hearsay and were properly before the "fact

  finder charged with determining whether,in light ofthe then-available information,a police officer

  had probable cause to seek an arrest warrant").

         Defendants object to certain statements in Mattie Dixon's affidavit, as well as the summary

  of Mattie Dixon's affidavit in the CRU Report, as inadmissible hearsay. (See NYC Defs.' 56.1

  Counterstatement      23, 24; New Haven Mem. at 13 n.6; D.E. # 89-21 ("New Haven Reply

  Mem.")at 8,9 n.2.) The Court agrees that Mattie Dixon's descriptions of conversations that took

  place between White and Alphonso Dixon,as relayed to her by Alphonso Dixon, are inadmissible

  hearsay for the purpose of establishing that such conversations took place as described. S^ Fed.

  R. Evid. 801(c)(defining hearsay as an out-of-court statement offered "to prove the truth of the

  matter asserted in the statement"); Burlington Coat Factory Warehouse Corp. v. Esprit De Corp..

  769 F.2d 919, 924 (2d Cir. 1985)(a party "cannot rely on inadmissible hearsay in opposing a

  motion for summary judgment"). The Court also cannot rely on certain averments in Mattie

  Dixon's affidavit as to specific threats made by White,(see, e.g.. PI. Ex. 37 ^ 20), to which Mattie



                                                    21
Case 1:15-cv-04574-CBA-SJB Document 128 Filed 03/19/19 Page 22 of 68 PageID #: 2823



  Dixon has attested she has no personal knowledge, Csee. e.g.. D.E. # 89-6("New Haven Ex. C")

  at 215:22-216:12). See Fed. R. Civ. P. 56(c)(4) (affidavit or declaration "must be made on

  personal knowledge, set out facts that would be admissible in evidence, and show that the affiant

  or declarant is competent to testify on the matters stated"); Sellers v. M.C.Floor Grafters. Inc.. 842

  F.2d 639, 643 (2d Cir. 1988)(explaining that a summary judgment motion must be "supported

  with affidavits based on personal knowledge ... and a hearsay affidavit is not a substitute for the

  personal knowledge ofa party"). Accordingly,the Court does not rely on factual statements made

  in Mattie Dixon's affidavit, and recounted in the CRU Report,' that are hearsay or to which she

  has admitted she has no personal knowledge.

                                              DISCUSSION


          Hamilton brings the following claims against the following defendants:(1)denial of the

  right to a fair trial against all defendants;(2) malicious prosecution against Scarcella, DeLouisa,

  and Ponzi;(3) conspiracy against Scarcella and White; and (4) negligent hiring, retention, and

  supervision against the City of New York. (Compl.           85-94, 129-33,136-37,142-47.)

          On the record, Hamilton withdrew his false arrest claims, his claims against the New York

  City Police Department, and his claims against the John and Jane Doe defendants. (D.E. dated

  1/31/2018.) The parties also agreed to reserve the issue of municipal liability under Monell v.

  Department of Social Services of Citv ofNew York.436 U.S. 658(1978), until this Court resolves

  the issues of individual liability. (D.E.# 28.)




 'The New Haven defendants appear to also object generally to the CRU Report as inadmissible hearsay,
 without Identifying specific statements other than its "wholesale adoption of Ms. Dixon's affidavit as
 unadulterated truth." (See New Haven Reply Mem. at 9 n.2.) As described supra,the Court agrees that
  certain statements in Mattie Dixon's affidavit are inadmissible hearsay. But the Court may rely on the
  CRU Report to establish, for example,the scope ofthe CRU's investigation and the CRU's analysis.

                                                     22
Case 1:15-cv-04574-CBA-SJB Document 128 Filed 03/19/19 Page 23 of 68 PageID #: 2824



           All individual defendants now move for summary judgment on all remaining claims, and

  the City of New York moves for summary judgment on the claim of negligent hiring, retention,

  and supervision. Ponzi asserts a defense of absolute immunity and White asserts a defense of

  qualified immunity. The Court first addresses Ponzi's absolute immunity defense and then

  addresses each claim in turn.

      I.      Absolute Immunity: Defendant Ponzi

           In determining whether an official is entitled to absolute immunity, courts "take a

  'functional approach,' examining 'the nature of the function performed, not the identity of the

  actor who performed it.'" Simon v. Citv of New York. 727 F.3d 167,171 (2d Cir. 2013)(quoting

  Bucklev V. Fitzsimmons. 50 U.S. 259, 269(1993)). Absolute immunity applies when an official

  is engaged in "prosecutorial actions that are 'intimately associated with the judicial phase of the

  criminal process.'" Van de Kamp v. Goldstein. 555 U.S. 335, 341 (2009)(quoting Imbler v.

  Pachtman.424 U.S. 409,430(1976)). Such "functions include deciding whether to bring charges

  and presenting a case to a grand jury or a court, along with the tasks generally considered adjunct

  to those functions, such as witness preparation, witness selection, and issuing subpoenas," but not

  "'administrative duties and those investigatory functions that do not relate to an advocate's

  preparation for the initiation of a prosecution or for judicial proceedings,"'for which an official is

  only entitled to qualified immunity. Simon. 727 F.3d at 171-72 (quoting Bucklev. 509 U.S. at

  273). When it attaches, absolute prosecutorial immunity "extends to those performing functions

  closely associated with that process," shielding "not only officials performing discretionary acts

  of a judicial nature, but also individual employees who assist such an official and who act under

  that official's direction in performing functions closely tied to the judicial process." Hill v. Citv

  of New York.45 F.3d 653,660(2d Cir. 1995)(citation omitted); see also O'Neal v. Morales.679



                                                   23
Case 1:15-cv-04574-CBA-SJB Document 128 Filed 03/19/19 Page 24 of 68 PageID #: 2825



   F. App'x 16, 19(2d Cir. 2017)(affirming grant of absolute immunity to New York City Housing
   Authority Police Department detective who "investigated what could be seen from the victim's

   apartment only because the ADA requested that he do so shortly before trial, and only to obtain a
  specific piece of information relevant to anticipated trial testimony"(emphasis in original)). The
  official bears the hurden of showing that he is entitled to absolute immunity for the function in

  question. Simon. 727 F.3d at 172.

          Ponzi argues that he is entitled to absolute immunity because his involvement in

  Hamilton's criminal prosecution is limited to meeting with Smith prior to her testimony before the

  grand jury and at trial. (NYC Mem. at 7-10.) Hamilton contends that Ponzi is a detective-

  investigator, not a prosecutor,and that there is no basis to shield his intentional misconduct through

  absolute or qualified immunity. (PI. Mem. at 62-68.)

          The Court concludes that Ponzi is entitled to absolute immunity. At the C.P.L. § 330

  hearing and in her deposition in this case, Smith testified that Ponzi coerced her into testifying

  before the grand jury and at trial with threats that she would be arrested for Cash's murder, sent to

  jail, and lose her children. (PI. Ex. 17 at 58:5-60:13; PI. Ex. 2 at 235:14-22, 270:5-23, 271:3-

  16.) Ponzi, an employee of the Kings County District Attorney's office, testified that he spoke

  with Smith at the request of Gutmann,the prosecutor. (NYC Ex. P. at 8:10-25.) Although there

  is some uncertainty in the record around the timing of Smith's conversation with Ponzi, Hamilton

  does not dispute—and indeed, he contends—^that Smith's interactions with Ponzi were geared

  toward procuring her false testimony before the grand jury and at trial. The functions of

  "presenting a case to a grand jury or a court" and "witness preparation" are emblematic

  prosecutorial actions covered by absolute immunity. Simon. 727 F.3d at 171-72.




                                                   24
Case 1:15-cv-04574-CBA-SJB Document 128 Filed 03/19/19 Page 25 of 68 PageID #: 2826



           Contrary to Hamilton's argument, Ponzi is not ineligible for absolute immunity simply

  because he himself is not a prosecutor. Absolute immunity covers not just prosecutors, but also

  "individual employees who assist" prosecutors and "who act under [their] direction in performing

  functions closely tied to the judicial process." Hill. 45 F.3d at 660. Similarly, Ponzi does not lose

  absolute immunity because—^viewing the evidence in the light most favorable to Hamilton—^he

  engaged in intentional misconduct by coercing a wdtness to testify falsely. The fact that Ponzi

  "may or may not have engaged in questionable or harmful conduct... is irrelevant," because

  "[t]he immunity attaches to his function, not to the manner in which he performed it." Barrett v.

  United States. 798 F.2d 565, 573 (2d Cir. 1986); see also Imbler. 424 U.S. at 427 (absolute

  immunity may, in some instances, "leave the genuinely wronged defendant without civil redress

  against a prosecutor whose malicious or dishonest action deprives him of liberty"); Collins v. Citv

  of New York. 923 F. Supp. 2d 462, 472(E.D.N.Y. 2013)("No reasonable prosecutor could think

  it acceptable to submit false evidence or subom perjury, yet prosecutorial immunity attaches to

  such acts."). The nature of absolute immunity is that it affords protection from judicial scrutiny

  ofthe motive for, and reasonableness of, virtually all acts associated with an official's function as

  an advocate. Shmueli v. Citv of New York. 424 F.3d 231. 237(2d Cir. 20051. Applying these

  principles, Ponzi is entitled to absolute immunity because the evidence of his purported

  misconduct relates solely to his performance of a prosecutorial function—^procuring Smith's

  testimony in judicial proceedings.

           Accordingly, the Court grants Ponzi's motion for summary judgment on all claims.

     II.      Denial of Right to a Fair Trial

           A plaintiff may bring a due process claim under § 1983 asserting "the right to have one's

  case tried based on an accurate evidentiary record that has not been manipulated by the



                                                  25
Case 1:15-cv-04574-CBA-SJB Document 128 Filed 03/19/19 Page 26 of 68 PageID #: 2827



   prosecution." Dufort. 874 F.3d at 355. As to the remaining three defendants, Hamilton's fair trial

   claims fall into three general categories:(A)the fabrication and coercion of Smith's inculpatory
   statements;(B)the intimidation of Alphonso Dixon and other New Haven defense witnesses; and

  (C) the failure to disclose exculpatory evidence related to Jewel Smith, Taseem Douglas, and

   Alphonso Dixon. (See Compl. 85-94;PI. Mem.at 15-25.)^ The Court addresses each category
  in turn.


               A. Fabrication of Jewel Smith's Statements: Defendants DeLouisa and Scarcella

           Hamilton alleges that Scarcella and DeLouisa fabricated evidence and suborned perjury by

  coercing Smith to make false inculpatory statements and deliver false testimony implicating

  Hamilton in Cash's murder, depriving him of his constitutional right to a fair trial.

          "When a police officer creates false information likely to influence a jury's decision and

  forwards that information to prosecutors, he violates the accused's constitutional right to a fair

  trial." Bellamv v. City of New York.914 F.3d 727,745(2d Cir. 2019)(quoting Ricciuti v. N.Y.C.

  Transit Auth.. 124 F.3d 123, 130(2d Cir. 1997)). To prevail on a § 1983 claim for denial of the

  constitutional right to a fair trial based on fabricated information, a plaintiff must demonstrate that

  "(1) [an] investigating official (2) fabricates information (3) that is likely to influence a jury's

  verdict,(4)forwards that information to prosecutors, and (5)the plaintiff suffers a deprivation of

  life, liberty, or property as a result." Garnett v. Undercover Officer C0039.838 F.3d 265,279(2d

  Cir. 2016).3


  ^ In moving for summary judgment. Defendants Scarcella and Ponzi contended that there is no
  independently cognizable claim under 42 U.S.C. § 1983 based on failure to investigate.(Scarcella Mem.at
  39; NYC Mem. at 18-19.) At oral argument, Hamilton confirmed that he does not seek to press an
  independent § 1983 claim based on failure to investigate. (2/1/19 Tr. at 9:2-4.) Counsel also confirmed
  that he does not seek to assert a Bradv claim based on failure to disclose the ballistics evidence. (2/1/19 Tr.
  at 9:5-8.)
  ^ The Court does not opine on whether this right "is rooted in the Sixth Amendment or Fifth and Fourteenth
  Amendments, or both," because "the constitutional harm resulting from the falsified information at issue is
                                                       26
Case 1:15-cv-04574-CBA-SJB Document 128 Filed 03/19/19 Page 27 of 68 PageID #: 2828



          Scarcella and DeLouisa contend that Hamilton's claim is time-barred; that decisions made

  by Hamilton and defense counsel (not to raise the issue) and the prosecutor (to go forward with

  the prosecution), all of whom were aware ofthe alleged fabrication, constitute superseding causes

  of Hamilton's conviction; and that the evidence that they coerced Smith is insufficient to create a

  genuine issue of material fact. The Court rejects Defendants' statute of limitations and causation

  arguments, concludes that Hamilton has raised genuine factual disputes, and denies Defendants'

  motion for summary judgment on this fair trial claim.

                      1. Statute of Limitations

          The statute of limitations for a § 1983 claim is generally "borrowed from the statute of

  limitations for the Einalogous claim under the law ofthe state where the cause of action accrued."

  Snak V. Phillips. 857 F.3d 458,462(2d Cir. 2017). The parties do not dispute that the applicable

  law is New York's three-year statute of limitations for personal injury claims.          McDonoueh

  V. Smith. 898 F.3d 259,265(2d Cir. 2018), cert, granted. 2019 WL 166879(2019); N.Y. C.P.L.R.

  § 214(5).

          The accrual date of a § 1983 claim is governed by federal law, and it "is the standard rule

  that accrual occurs when a plaintiff has a complete and present cause of action, that is, when the

  plaintiffcan file suit and obtain relief." McDonoueh.898 F.3d at 265(quoting Smith v. Campbell.

  782 F.3d 93, 100 (2d Cir. 2015)). In McDonoueh. the Second Circuit recently clarified that a

  fabrication of evidence claim "accrues(1) when a plaintiff leams of the fabrication and it is used

  against him, and(2)his liberty has been deprived in some way." Id at 266 (citations omitted). In

  that case, the plaintiff was tried twice—^the first time resulting in a mistrial, and the second time

  resulting in an acquittal—and subsequently sought to hold officials liable for fabricating evidence


  in any event redressable in an action for damages under 42 U.S.C. § 1983." Gamett v. Undercover Officer
  C0039. 838 F.3d 265,276 n.6(2d Cir. 2016).

                                                    27
Case 1:15-cv-04574-CBA-SJB Document 128 Filed 03/19/19 Page 28 of 68 PageID #: 2829



   and using it before the grand jury and in his two trials. Id at 263-64. The Second Circuit rejected

   the reasoning of the Third, Ninth, and Tenth Circuits, which each held that a fabrication of

   evidence claim accrues only after criminal proceedings have been terminated, explaining as

   follows:"Because the injury for this constitutional violation occurs at the time the evidence is used

   against the defendant to deprive him of his liberty, whether it be at the time he is arrested, faces

   trial, or is convicted, it is when he becomes aware of that tainted evidence and its improper use

   that the harm is complete and the cause of action accrues." Id at 267(emphasis added). "Indeed,

  the harm—and the due process violation—is in the use ofthe fabricated evidence to cause a liberty

  deprivation, not in the eventual resolution ofthe criminal proceeding." Id In doing so, the court

  rejected the plaintiffs argument that his claim was timely because it could not accrue until he was

  acquitted under Heck v. Humphrev.512 U.S. 577119941 Id at 264,268-69. The court explained

  that "the Heck rule for deferred accrual is called into play only when there exists a conviction or

  sentence that has not been invalidated, that is to say, an outstanding criminal judgment." Id at

  268-69(quoting Wallace v. Kato. 549 U.S. 384,393(2007)). "McDonough was never convicted,

  so Heck is not 'called into play.'" Id (quoting Wallace. 549 U.S. at 393). As it had no occasion

  to reach the issue, the Second Circuit did not address the interaction between McDonough and

  Heck for plaintiffs like Hamilton, who were convicted based on the alleged fabricated evidence.

          This Court is now presented with that issue. Defendants contend that McDonough did not

  limit its holding to plaintiffs who were never convicted, and that under McDonough. Hamilton's

  claims are time-barred and should not be equitably tolled. (NYC Opp'n to Amicus, Scarcella

  Opp'n to Amicus.) Hamilton knew of Smith's fabricated statements and suffered a liberty

  deprivation when he was arrested based on those statements in 1991, and thus he was required to

  commence his claim no later than 1994. (NYC Supp. Mem. at 3-5; Scarcella Supp. Mem.)


                                                   28
Case 1:15-cv-04574-CBA-SJB Document 128 Filed 03/19/19 Page 29 of 68 PageID #: 2830



  Hamilton and amicus curiae the Innocence Project argue that McDonoueh is limited to litigants
  who were never convicted in criminal proceedings, contending that a more expansive reading
  would undermine the remedial purpose of§ 1983. (PI. Supp. Mem. at 1-13; Amicus Br. at 3-12.)

  Because Hamilton's fabrication of evidence claim would necessarily impugn the validity of his

  conviction under Heck,they contend it did not accrue until his conviction was overturned in 2015.

  (PI. Supp. Br. at 6.) Alternatively, if the Court concludes that Hamilton's claim is time-harred

  under McDonough.the Innocence Project urges the Court to apply equitable tolling. (Amicus Br.

  at 12-19.)

         To resolve this issue, the Court must reconcile the principles enunciated in McDonoueh

  and Heck, which are in some tension in this case. Under a straightforward application of

  McDonough. Hamilton's claim is time-harred: Smith's fabricated and coerced testimony was used

  to deprive Hamilton of his liberty when he was arrested and subsequently convicted, and he

  became "aware of that tainted evidence and its improper use" at the very latest at trial, when his

  attorney presented Smith's recantation statement attesting that her inculpatory statements were

  fabricated. McDonough. 898 F.3d at 266-67. Hamilton's claim thus accrued by 1992, and the

  three-year statute of limitations has long since passed. But the Second Circuit explicitly

  recognized in McDonough that "the Heck rule for deferred accrual" was not "called into play"

  because McDonough was never convicted. Id at 269(quoting Wallace. 549 U.S. at 393). In this

  case, however. Heck is "called into play": unlike McDonough, Hamilton was subject to "a

  conviction or sentence that [had] not been invalidated, that is to say, an outstanding criminal

  judgment," from 1992 to 2015. Id (quoting Wallace. 549 U.S. at 393.)

         Under Heck, "a § 1983 cause of action for damages attributable to an unconstitutional

  conviction or sentence does not accrue until the conviction or sentence has been invalidated."




                                                 29
Case 1:15-cv-04574-CBA-SJB Document 128 Filed 03/19/19 Page 30 of 68 PageID #: 2831



  Heck, 512 U.S. at 489-90 (emphasis added); see also Hadid v. City of New York. 730 F. App'x

  68, 71 (2d Cir. 2018)("where a § 1983 claim would be factually inconsistent with an extant

  criminal conviction, the claim does not accrue until the conviction is overtumed.") Thus, "the

  Heck rule for deferred accrual.... delays what would otherwise be the accrual date ofa tort action

  until the setting aside of an extant conviction which success in that tort action would impugn."

  Wallace. 549 U.S. at 393. Under Heck, therefore, "a prisoner-plaintiff may not assert a civil

  damages claim that necessarily challenges the validity of an outstanding criminal conviction."

  Amaker v. Weiner. 179 F.3d 48, 51 (2d Cir. 1999). In this case, the issue is whether Hamilton's

  fabrication ofevidence claim accrued only once his conviction was invalidated in 2015—^rendering

  his claim timely—because it necessarily challenged the validity of his outstanding conviction

  under Heck.


         "Unlike malicious prosecutions, many violations of constitutional rights, even during the

  criminal process, may be remedied without impugning the validity of a conviction." Poventud v.

  Citv of New York. 750 F.3d 121, 132 (2d Cir. 2014)(en banc). For example, § 1983 claims

  alleging excessive force, unlawful arrest without probable cause, or unreasonable searches may

  accrue before any conviction and "exist independent of the termination of the criminal

  proceedings." Id By contrast, the Second Circuit has held that Bradv-based § 1983 claims

  "necessarily imply the invalidity of the challenged conviction," because establishing a Bradv

  violation requires a plaintiff to demonstrate prejudice, the '"touchstone"' of which is a

  '"reasonable probability of a different result'" at trial. Id at 133(quoting Leka v. Portuondo. 257

  F.3d at 89, 104 (2d Cir. 2001)). A Bradv violation warrants a "vacatur of the judgment of

  conviction and a new trial in which the defendant now has the Bradv material available to her."

  Id at 133. In addition, a § 1983 claim may "necessarily imply that the plaintiffs criminal



                                                  30
Case 1:15-cv-04574-CBA-SJB Document 128 Filed 03/19/19 Page 31 of 68 PageID #: 2832



  conviction was wrongful" if,"[i]n order to prevail in this § 1983 action,[the plaintiff] would have

  to negate an element ofthe offense of which he has been convicted." Heck. 512 U.S. at 486 n.6.

          In applying these principles, the Court concludes that Hamilton's fabrication of evidence

  claim would have necessarily implied the invalidity of his conviction, and under Heck, and it did

  not accrue until his conviction was invalidated in 2015. The gravamen of Hamilton's claim is that

  Defendants coerced Smith—^the sole eyewitness against him at trial—into falsely identifying him

  as the perpetrator of Cash's murder and testifying to that effect in judicial proceedings, thereby

  depriving him of his right to a fair trial. This fabrication claim requires Hamilton to prove, among

  other things, that the fabricated testimony was "likely to influence ajury's decision," Ricciuti. 124

  F.3d at 130, a showing that—^by definition—^would cast doubt on the jury's conclusion and

  "necessarily imply the invalidity of his conviction or sentence," Heck. 512 U.S. at 487. See

  Warren v. Fischl. 674 F. App'x 71, 73(2d Cir.), cert, denied. 138 S. Ct. 123 (2017)(finding that

  appellant's claims alleging that defendants "conspired to fabricate evidence and testimony against

  him and introduced such fabricated evidence and perjury at trial," if proved,"would demonstrate

  the invalidity of his conviction," and were therefore barred by Heckk Bailev v. Citv ofNew York.

  79 F. Supp. 3d 424, 455 (E.D.N.Y. 2015)(finding that plaintiffs claims were not time-barred

  under Heck, because had plaintiff "raised his fair trial claim—^premised on the fabrication of

  evidence, which resulted in his arrest and subsequent conviction—^prior to the date his conviction

  was invalidated, his complaint would have been dismissed because it would have necessarily

  implied the unlawfulness of his conviction"); cf Poventud. 750 F.3d at 132-33 (a Brady-based

  § 1983 claim necessarily implies the invalidity ofthe challenged conviction because, among other

  things, it requires plaintiff to show a "reasonable probability of a different result" at trial).




                                                     31
Case 1:15-cv-04574-CBA-SJB Document 128 Filed 03/19/19 Page 32 of 68 PageID #: 2833



         The Court recognizes that this conclusion is in some tension with the Second Circuit's

  decision in McDonoueh. Although defendants contend that McDonoueh employs no limiting

  language and, in fact, specifically contemplates the application of its accrual rule to litigants who

  were convicted,(NYC Supp. Mem. at 2-3), McDonoueh also explicitly recognized that Heck was

  not "called into play" in that case. Moreover, its reasoning was drawn principally from Veal v.

  Geraci. 23 F.3d 722 (2d Cir. 1994), a decision that pre-dated the Supreme Court's decision in

  Heck. Therefore, McDonoueh's applicability to a litigants who fall within Heck's ambit is

  debatable. S^ Shabazz v. Kailer. 201 F. Supp. 3d 386, 395 & n.3 (S.D.N.Y. 2016)("It is plain

  that Veal had no opportunity to consider Heck and its progeny and that Heck makes it clear that

  when a § 1983 claim challenges the validity ofa conviction, as the fair trial claim does in this case,

  the claim accrues only when the conviction is reversed or otherwise vacated.").

         Heck is undoubtedly "called into play" in this case, and the Court is not at liberty to ignore

  governing and applicable Supreme Court precedent. Indeed, much as the Second Circuit declined

  to address Heck because the plaintiff was never convicted, citing Wallace. Wallace compels this

  Court to consider Heck, because Hamilton was convicted. S^ Wallace. 549 U.S. at 393 ("[T]he

  Heck rule for deferred accrual is called into play only when there exists 'a conviction or sentence

  that has not been...invalidated,' that is to say, an 'outstanding criminal judgment.'"); see also In

  re CBI Holding Co.. Inc.. 529 F.3d 432, 469(2d Cir. 2008)(noting that the court does not "have

  the discretion to ignore Supreme Court precedent"). As explained above, under Heck, the Court

  concludes that Hamilton's claim did not accrue until his conviction was invalidated in 2015,

  because his fabrication ofevidence claim—ifbrought earlier—would have necessarily implied the

  invalidity of his 1992 conviction. Accordingly, Hamilton's claim is timely.




                                                   32
Case 1:15-cv-04574-CBA-SJB Document 128 Filed 03/19/19 Page 33 of 68 PageID #: 2834



                      2. Causation


          "A § 1983 action, like its state tort analogs, employs the principle ofproximate causation."

   Townes v. City of New York. 176 F.3d 138,146(2d Cir. 1999). Under traditional tort principles,

  "[a] superseding cause is an act of a third person or other force which by its intervention prevents

   the actor from being liable for harm to another which his antecedent negligence is a substantial

   factor in bringing about." Id at 147 (quoting Restatement (Second) of Torts § 440 (1965))

  (alteration in original). Thus, an official is not liable for his misconduct under § 1983 if there is a

  "superseding cause" ofthe plaintiffs conviction, such as the "intervening exercise ofindependent

  judgment" by a later party—like the prosecutor, the judge, or the jury—at least "in the absence of

  evidence that the police officer misled or pressured the official who could be expected to exercise

  independent judgment." Id

          At the same time, an intervening decision-maker will not absolve a defendant ofliability if

  the defendant "misled or coerced the intervening decision-maker such that the decision-maker's

  conduct was tainted," Bermudez v. Citv of New York. 790 F.3d 368, 374(2d Cir. 2015)(quoting

   Wrav V. City ofNew York.490 F.3d 189,195(2d Cir. 2007)),or ifthe intervening decision-maker

  "was simply not informed ofthe alleged problems with the evidence," id The Second Circuit has

  also suggested that "[ejven if the intervening decision-maker(such as a prosecutor, grand jiuy, or

  judge) is not misled or coerced, it is not readily apparent why the chain of causation should be

  considered broken where the initial wrongdoer can reasonably foresee that his misconduct will

  contribute to an 'independent' decision that results in a deprivation of liberty." Hieazv v.

  Templeton. 505 F.3d 161, 177(2d Cir. 2007)(quoting Zahrev v. Coffev. 221 F.3d 342, 352(2d

  Cir. 2000)); see also Shabazz.201 F. Supp. 3d at 397("Where a police officer deceives subsequent

  decision makers with false information, the chain of causation need not be considered broken



                                                   33
Case 1:15-cv-04574-CBA-SJB Document 128 Filed 03/19/19 Page 34 of 68 PageID #: 2835



  because the officer can reasonably foresee that his misconduct will contribute to the subsequent

  decisions that result in a deprivation of liberty.")-

         In this case, Scarcella and DeLouisa contend that there were two superseding causes of

  Hamilton's conviction:(1)the strategic decision by Hamilton and his defense counsel not to attack

  the validity of Smith's identification, even though they knew about the alleged fabrication, and

  (2)the independent decision by prosecutors to proceed with Hamilton's prosecution, even though

  they knew about the alleged fabrication. (NYC Mem. at 11-14.)

          As for the first superseding cause, this Court is not aware of any decision in this Circuit,

  nor have Defendants cited any, in which an independent decision by a defendant or defense

  counsel—^rather than by a judge, grand jury, or a prosecutor—was held to be a superseding cause

  of a defendant's conviction, shielding an officer from an otherwise viable fabrication of evidence

  claim. But see Hieazv. 505 F.3d at 182(Jacobs, J., concurring)("Higazy would have been aware

  that his confession was coerced and could tell his lawyer; causation would be interrupted if he

  failed to do so, or if he told his lawyer who then failed to raise the issue . . . ."). The

  "superseding cause doctrine 'was intended to relieve a party ofresponsibility for injuries which he

  could not have foreseen and ultimately did not cause—injuries arising from a force or actor wholly

  outside of the circumstances of the original negligence.'" In re Sept. 11 Litig., 621 F. Supp. 2d

  131, 147(S.D.N.Y. 2009) tquoting Rawl v. United States. 778 F.2d 1009,1016 (4th Cir. 1985)).

  In this case, however, Scarcella and DeLouisa could "reasonably foresee that [their] misconduct

  [would] contribute to an 'independent' decision that results in a deprivation of liberty." Zahrev.

  221 F.3d at 352. For example, Scarcella and DeLouisa could have foreseen that, even if Hamilton

  knew that Smith's testimony was fabricated or coerced, it would have been difficult if not

  impossible for Hamilton to prove that fact. Defense counsel may have deployed scarce trial


                                                     34
Case 1:15-cv-04574-CBA-SJB Document 128 Filed 03/19/19 Page 35 of 68 PageID #: 2836



  resources differently, or defense counsel may not even have believed his client. Moreover, a

  "proximate cause determination does not require ajury to identify the liable party as the sole cause

  of harm; it only asks that the identified cause be a substantial factor in bringing about the injury."

  Hvdro Inv'rs. Inc. v. Trafalgar Power Inc.. 227 F.3d 8,15(2d Cir. 2000). On this record,the Court

  cannot rule out the inference that the claimed coercion and fabrication of Smith's statements by

  Scarcella and DeLouisa were a "substantial factor" in bringing about Hamilton's conviction.

          As for the second superseding cause, the Court concludes that genuine issues of material

  fact exist regarding knowledge of the alleged coercion by the prosecutor. Smith said in her

  deposition that Gutmann told her,"you need to stick to the script or you're going to jail." (PI. Ex.

  2 at 271:20-21.) But she also denied that Gutmann said the"same things" as Ponzi and Scarcella—

  namely,that she would "go to jail, be charged with accessory to murder, and lose [her] kids,"(PI.

  Ex. 2 at 271:3-22)—and she testified in post-conviction proceedings only that Gutmann "heard"

  Ponzi's threats,(PI. Ex. 17 at 59:4-17). Gutmann testified that she was not aware that Smith did

  not want to testify. (Scarcella Ex. Y at 92:18—22.) A reasonablejury could conclude that Scarcella

  and DeLouisa misled Gutmaim about the circumstances surrounding Smith's inculpatory

  statements, which prevented her from "making an informed decision about the reliability of that

  evidence." Bermudez. 790 F.3d at 376. Moreover, even if Smith told Gutmann that she was

  coerced, a jury could conclude that Scarcella and DeLouisa could "reasonably foresee that [their]

  misconduct[would]contribute to an 'independent' decision that results in a deprivation ofliberty,"

  Zahrev. 221 F.3dat 352, perhaps because Gutmann would be inclined to credit their accounts

  rather than Smith's account of her willingness to testify.




                                                   35
Case 1:15-cv-04574-CBA-SJB Document 128 Filed 03/19/19 Page 36 of 68 PageID #: 2837



          Accordingly,the Court rejects Defendants' argument that any decisions made by Hamilton,

   his defense counsel, and Gutmann were, as a matter of law, superseding causes of Hamilton's

   conviction.


                     3. Credibility of Smith's Testimony

          The Court rejects Defendants' contention that Smith's recantation testimony and story of

   coercion is too incredible to create a genuine issue of material fact. (NYC Mem. at 14-15;

   Scarcella Mem. at 22-33.) This is not the "rare circumstance where the plaintiff relies almost

   exclusively on his own testimony, much of which is contradictory and incomplete," rendering

  summaryjudgment appropriate. Jeffrevs.426 F.3d at 554. Smith's testimony is undoubtedly self-

  contradictory, and in moving to vacate Hamilton's conviction, the Brooklyn District Attorney's

  Conviction Review Unit"determined that she is, as a whole, unreliable, incredible and for the most

  part untruthful." (PI. Ex. 12 at 4:19-20.) But Smith is a third-party witness, not the plaintiff, and

  has no apparent vested interest in the outcome of this case. And her story of fabrication is

  supported by the fact that, although Smith's initial exculpatory statement was recorded in

  DeLouisa's notebook, it was not mentioned in DeLouisa's subsequent official interview report.

  ("Compare NYC Ex. E, with NYC Ex. H.) And more broadly, Hamilton's version of events is

  supported not only by Smith's testimony, but by the affidavits and testimony of additional third-

  party witnesses,including Shuler,(PI. Ex. 19), Taseem Douglas(NYC Ex. II, PI. Ex. 7), Alphonso

  Dixon,(New Haven Ex. K), Mattie Dixon,(PI. Ex. 37), Turner,(PI. Ex. 46), and Mahan (PI. Ex.

  47). There has been no showing that Hamilton "manufactured a sham issue offact" by proffering

  the testimony of a witness whose contradiction "is not only unequivocal but is left unexplained."

  In re Fosamax Prod. Liab. Litie.. 707 F.3d 189, 194 (2d Cir. 2013). Hamilton's explanation for




                                                  36
Case 1:15-cv-04574-CBA-SJB Document 128 Filed 03/19/19 Page 37 of 68 PageID #: 2838



  Smith's self-contradictory testimony is that defendants coerced her into identifying Hamilton as

  the perpetrator of Cash's murder after she told them that Hamilton was not involved.

         A reasonable jury could credit Smith's recantation of her inculpatory statements to the

  grand jury and at trial, as well as her story that she was coerced into implicating Hamilton.

  "Assessments of credibility and choices between conflicting versions ofthe events are matters for

  the jmy, not for the court on summary judgment." Jefffevs. 426 F.3d at 553-54 (quoting Rule v.

  Brine. 85 F.3d 1002,1011 (2d Cir. 1996)).

                                           *      *       *




         Having rejected Defendants' statute of limitations and causation arguments, the Court

  concludes that Hamilton has adduced sufficient evidence to allow the reasonable inference that

  Scarcella and DeLouisa fabricated evidence, depriving him ofthe right to a fair trial. A jury could

  conclude that both Scarcella and DeLouisa coerced Smith into identifying Hamilton as the

  perpetrator of Cash's murder, even though she told them that she did not witness anything; those

  statements by the sole eyewitness were likely to influence the jury verdict; the reports were

  forwarded to the prosecutor; and Hamilton was convicted as a result of that fabricated testimony.

  Gamett. 838 F.3d at 279.

         Accordingly, the Court denies Scarcella's and DeLouisa's motions for summaryjudgment

  on Hamilton's fair trial claim alleging that they fabricated evidence and suborned perjury by

  coercing Smith to make false inculpatory statements and deliver false testimony.

             B. Intimidation of Defense Witnesses: Defendant White


         Hamilton contends that White intimidated and threatened Alphonso Dixon, precluding

  Alphonso Dixon and other "New Haven witnesses" from testifying at Hamilton's trial in his




                                                  37
Case 1:15-cv-04574-CBA-SJB Document 128 Filed 03/19/19 Page 38 of 68 PageID #: 2839



  defense and thereby depriving him ofthe right to a fair trial/ (Compl.f 86c; PL Mem at 15-25.)

  As an initial matter, it is unclear whether Hamilton's claim should be evaluated as a claim for

  fabrication of evidence,(see New Haven Mem. at 12-16,New Haven Supp. Mem. at 1-5), or as a

  distinct fair trial claim,(se& 2/1/19 Tr. at 47:13-15 (Hamilton's counsel characterizing claim as a

  "fair trial related claim because ... by preventing a witness from testifying properly, that would

  be a violation offair trial rights."). The Court need not decide which framework applies, however,

  because under either framework, the Court concludes that Hamilton has raised genuine factual

  disputes that preclude summary judgment, and White is not entitled to qualified immunity.

                       1. Fabrication of Evidence Framework

           Under the fabrication of evidence framework, the Second Circuit has held that

  "government officials may be held liable for fabricating evidence through false statements or

  omissions that are both material and made knowingly." Morse v. Fusto. 804 F.3d 538, 547(2d

  Cir. 2015)(emphasis added). That is because "[ijnformation may be 'false' if material omissions

  render an otherwise true statement false." Id at 548. In this case, Hamilton has adduced sufficient

  evidence to allow the reasonable inference that, by intimidating Alphonso Dixon and preventing

  him from testifying as an alibi witness. White failed to forward information that was likely to

  influence a jury's verdict and thereby violated Hamilton's right to a fair trial. See Gamett, 838

  F.3d at 279; Ricciuti. 124 F.3d at 130.

           According to her deposition, Mattie Dixon personally heard White tell Alphonso Dixon

  that if he went to court to testify for Hamilton, White would be outside with handcuffs,(PI. Ex.42

  at 120:25-121:3, 148:7-13, 178:4-6), and she watched White dangle handcuffs before her

   husband,(PI. Ex.42 at 146:12-18,153:21-154:12). She also observed White forcefully handcuff


    At oral argument, counsel for Hamilton clarified that Hamilton is not asserting that Scarcella was
   involved in the witness intimidation. (2/1/19 Tr. at 51:23-52:4.)

                                                      38
Case 1:15-cv-04574-CBA-SJB Document 128 Filed 03/19/19 Page 39 of 68 PageID #: 2840



  Alphonso Dixon, say he found drugs (although she did not see the drugs herself), and threaten

  Alphonso Dixon with jail, only to calm down when her husband agreed not to testify as an alibi

  witness. (PL Ex. 37 ][ 17; New Haven Ex. C at 207:2-21.) A reasonable jury could infer, based

  on this evidence, that White threatened Alphonso Dixon in relation to serving as Hamilton's alibi

  witness.


         But it is not sufficient for Hamilton to show that White intimidated Alphonso Dixon:

  Hamilton must also show that White's intimidation caused Alphonso Dixon not to testify, thereby

  depriving him of his liberty.       Zahrev. 221 F.3d at 349 (cognizable fabrication-of-evidence

  claim requires that "the deprivation of liberty of which [plaintiff] complains can be shown to be

  the result of [defendant's] fabrication of evidence"); Tovmes. 176 F.3d at 146 (Section 1983

  "employs the principle of proximate causation"). As Defendants point out, the record contains

  evidence that Alphonso Dixon suffered from a serious health problem at the time of Hamilton's

  trial: Alphonso Dixon's affidavit says his doctor had advised him not to travel to New York to

  testify based on his health problems, and Hamilton testified in his deposition that he received the

  letter, as well as a telephone call from Alphonso Dixon indicating that he was in the hospital. (See

  New Haven Ex. K, New Haven Ex. A at 136:1-17.) But Mattie Dixon averred that "Detective

  White instructed my husband to call his doctor for a letter about his heart condition and began

  drafting an affidavit for my husband to send to Derrick's lawyer." (PI. Ex.37f 19.) She admitted

  that her knowledge of that interaction was limited and that she did not actually see her husband's

  affidavit. (New Haven Ex. C. at 129:10-13, 130:15-25, 211:17-20.) But she "heard about his

  heart condition and that he had better not go to court," saw White writing something(although she

  did not know what he was writing), and she understood that "the whole conversation was about

  this situation with Derrick." (New Haven Ex. C at 211:17—212:25.) While sparse, the Court



                                                  39
Case 1:15-cv-04574-CBA-SJB Document 128 Filed 03/19/19 Page 40 of 68 PageID #: 2841



  concludes that, based on this evidence as well as the admissible evidence of White's threats to

  Alphonso Dixon that Mattie Dixon personally observed, a reasonable jury could conclude that

   White's intimidation—and not his health condition—caused Alphonso Dixon not to testify. And

  this testimony was likely to influence a jury's verdict: no alibi witnesses testified in Hamilton's

  defense,("see NYC 56.1 ^ 72), and Alphonso Dixon's testimony would have supported Hamilton's

  version of events, ("see Def. Ex. K.) Although Hamilton listed Freeman and James Hamilton as

  alibi witnesses, neither actually testified—and even if they had, it is by no means clear that their

  testimony would have been a comparable substitute to that of Alphonso Dixon, a key player in

  Hamilton's version of events. See Washington v. Smith. 219 F.3d 620, 634 (7th Cir. 2000)(the

  fact that one witness testified consistent with defendant's alibi "did not render additional testimony

  cumulative" where additional witnesses were potentially more credible).

          Finally, contrary to White's contention, Hamilton's witness intimidation claim would not

  be time-barred under McDonough. for substantially the reasons that his fabrication of evidence

  claim based on Jewel Smith's testimony is not time-barred. Proving his claim could have

  necessarily implied the invalidity of Hamilton's conviction. S^ Zarro v. Snitzen 274 F. App'x

  31,34-35(2d Cir. 2008)(in §1983 suit, affirming dismissal under Heck of"Counts 4 and 8, which

  accuse the defendants of tampering with evidence and intimidating a witness," because they

  "would also implicate the validity of [plaintiffs] conviction"). Thus, Hamilton's intimidation

  claim was barred by Heck and did not accrue until Hamilton's conviction was overturned in 2015.

                     2. Separate Intimidation Claim

         Hamilton has not cited, and the Court is not aware of, authority within this Circuit

  establishing a § 1983 fair trial claim based on witness intimidation. But the Second Circuit has

  indicated in the context of a direct appeal that "[ujnder certain circumstances, intimidation or



                                                   40
Case 1:15-cv-04574-CBA-SJB Document 128 Filed 03/19/19 Page 41 of 68 PageID #: 2842



  threats that dissuade a potential defense witness from testifying may infringe a defendant's due

  process rights." United States v. Pinto. 850 F.2d 927,932(2d Cir. 1988). It has also evaluated a

  witness intimidation claim in the context of a habeas petition.     Buie v. Sullivan. 923 F.2d 10,

  11-13 (2d Cir. 1990). To establish a due process violation based on witness intimidation, a

  defendant must generally show that (1)"he was deprived of material and exculpatory evidence

  that could not be reasonably obtained by other means," (2) "bad faith on the part of the

  government," and (3) '"that the absence of fundamental fairness infected the trial; the acts

  complained of must be of such quality as necessarily prevents a fair trial.'" United States v.

  Williams. 205 F.3d 23, 29-30(2d Cir. 2000)(quoting Bim,923 F.2d at 12). Thus, a due process

  violation does not arise "merely because . .. the government warns a defense witness of the

  consequences of committing perjury." Id. at 29. Finally, a plaintiff would need to demonstrate

  that the intimidation was the proximate cause of a defense witness's failure to testify. Townes,

  176 F.3d at 146(Section 1983 "employs the principle of proximate causation").

         In this case, assuming that a witness intimidation claim is cognizable under §1983,

  Hamilton has adduced sufficient evidence to allow a reasonable jury to conclude that his due

  process rights were violated by White's intimidation of Alphonso Dixon. Williams. 205 F.3d at

  29-30; see also Pinto.850 F.2d at 932. First, as described supra,the record supports the reasonable

  inference that White intimidated Alphonso Dixon in relation to serving as Hamilton's alibi witness,

  and that the intimidation—^not his health problems—caused Alphonso Dixon not to testify.

  Alphonso Dixon's alibi testimony could not have been reasonably obtained through other means,

  such as through documentary evidence or the testimony of another witness, and it is not clear that

  the testimony of other proffered alibi witnesses would have been a comparable substitute.

  Second, White acted in bad faith by threatening Alphonso Dixon with jail, if he chose to testify.



                                                  41
Case 1:15-cv-04574-CBA-SJB Document 128 Filed 03/19/19 Page 42 of 68 PageID #: 2843



  See Webb v. Texas.409 U.S. 95,98(1972)(judge's "threatening remarks" about perjury "directed

  at the single witness for the defense, effectively drove that witness offthe stand, and thus deprived

  the petitioner of due process oflaw under the Fourteenth Amendment"). Third,the deprivation of

  his right to present Alphonso Dixon's alibi testimony necessarily prevented a fair trial: he was

  convicted based largely on the testimony ofone eyewitness and was imable to present a key witness

  in his own defense.


                     3. Qualified Immunity

          White contends that, even if this Court concludes that a genuine factual dispute precludes

  summary judgment for White, he is entitled to qualified immunity on the witness intimidation

  claim because the alleged intimidation occurred before the Second Circuit first recognized a fair

  trial claim in Ricciuti. (White Mem. at 33.) Thus,the constitutional right at issue was not clearly

  established before the events at issue in this case.

         "[Ojfficers are entitled to qualified immunity under § 1983 unless (1) they violated a

  federal statutory or constitutional right, and (2) the unlawfulness of their conduct was 'clearly

  established at the time.'" District of Columbia v. Wesbv. 138 S. Ct. 577, 589 (2018)(quoting

  Reichle v. Howards.566 U.S. 658,664(2012)). To be clearly established,"a legal principle must

  have a sufficiently clear foundation in then-existing precedent"such that"every reasonable official

  would interpret it to establish the particular rule the plaintiffseeks to apply." Id. at 590. The Court

  concludes that White is not entitled to qualified immunity, given the disputed facts and the nature

  of the allegations against him in this case. The Supreme Court has long recognized the right of a

  defendant to present witnesses in his own defense:

         The right to offer the testimony of witnesses, and to compel their attendance, if necessary,
         is in plain terms the right to present a defense, the right to present the defendant's version
         of the facts as well as the prosecution's to the jury so it may decide where the truth lies.
         Just as an accused has the right to confront the prosecution's witnesses for the purpose of

                                                   42
Case 1:15-cv-04574-CBA-SJB Document 128 Filed 03/19/19 Page 43 of 68 PageID #: 2844



         challenging their testimony, he has the right to present his own witnesses to establish a
         defense. This right is a fundamental element of due process of law.

  Washington v. Texas. 388 U.S. 14, 19 (1967). The Supreme Court also recognized in 1972 that

  such a right can be violated when a judge's "threatening remarks, directed only at the single

  witness for the defense, effectively drove that witness off the stand." Webb, 409 U.S. at 98.

  "Although Webb dealt only with judicial misconduct, wrongful conduct by prosecutors or law

  enforcement officers can also constitute 'substantial government interference' with a

  defense witness's choice to testify." Soo Park v. Thompson. 851 F.3d 910,919(9th Cir. 2017).

         In Ricciuti itself—^the case in which White contends that the Second Circuit first

  recognized a fair trial claim based on fabricated evidence—^the Second Circuit denied qualified

  immunity to the officers on summary judgment. After pronouncing the standard, the court foimd

  that a reasonable jury could find that defendants "violated the plaintiffs' clearly established

  constitutional rights by conspiring to fabricate and forward to prosecutors a known false confession

  almost certain to influence a jury's verdict," concluding that qualified immunity was "unavailable

  where, as here, the action violates an accused's clearly established constitutional rights, and no

  reasonably competent police officer could believe otherwise." 124 F.3d at 130. And in Morse,

  the Second Circuit concluded that the officers were not entitled to qualified immunity on a

  fabrication ofevidence claim, although there was"no prior decision ofours precisely equating the

  fraudulent omission offactual information from a document with the affirmative perpetration of a

  falsehood," because "there is no plausible legal distinction between misstatements and omissions

  that we can perceive in this context" and the right not to be deprived of liberty as the result of a

  defendant's knowing fabrication of evidence was clearly established. 804 F.3d at 550; see also

  Zahrev, 221 F.3dat357 (denying qualified immunity where the clearly established right at issue

  was not limited to the "right not to be deprived of liberty as a result of an investigating

                                                  43
Case 1:15-cv-04574-CBA-SJB Document 128 Filed 03/19/19 Page 44 of 68 PageID #: 2845



  prosecutor's fabrication of evidence," but "appropriately identified as the right not to be deprived

  of liberty as a result of anv government officer's fabrication of evidence").

          When these principles are applied to the facts of this case, viewed in the light most

  favorable to Hamilton, the Court concludes that qualified immunity is not appropriate: any

  reasonably competent officer would have concluded that it was unlawful to threaten to incarcerate

  a potential alibi witness in order to keep that witness from testifying on behalf of Hamilton. It

  may well be that White is entitled to qualified immunity under the version of facts found by the

  jury. But White has not met his burden of proving that he is entitled to qualified immunity at this

  juncture.

                                           *       *       *




         The Court further notes that the record is devoid of any evidence that White intimidated

  any other witness from testifying, including Mattie Dixon, Freeman, Turner, Mahan,and Watson.

  Indeed, Mattie Dixon testified only to White's threatening demeanor,(New Haven Ex. C at 157:1-

  7), and admitted that she had no personal knowledge of White's alleged intimidation of Freeman,

  (compare PI. Ex. 37 ^ 20, with New Haven Ex. C at 215:22-216:12). The other three witnesses

  explicitly denied that they ever interacted with White in relation to Hamilton's trial. (D.E. # 89-8

  ("New Haven Ex. E") at 135:4-6, 137:2-5; D.E. # 89-7("New Haven Ex. D")at 90:2-7, 91:23-

  92:6; D.E.# 89-12("New Haven Ex. 1") at 52:3-53:2.)

         Accordingly, the Court denies White's motion for summary judgment on Hamilton's fair

  trial claim alleging that he intimidated Alphonso Dixon and prevented him from testifying as an

  alibi witness at Hamilton's trial, but grants White's motion for summary judgment as to the

  intimidation of any other "New Haven witnesses."




                                                  44
Case 1:15-cv-04574-CBA-SJB Document 128 Filed 03/19/19 Page 45 of 68 PageID #: 2846



              C. Failure to Disclose Exculpatory Evidence under Brady; Defendants
                  DeLouisa, Scarcella, and White

          Hamilton argues that he was entitled to exculpatory evidence that can be broadly classified

   into three categories:(1)evidence related to Jewel Smith;(2)evidence related to Taseem Douglas;

   and(3)evidence related to Alphonso Dixon. (PI. Mem. at 21.)

           "When police officers withhold exculpatory or impeaching evidence from prosecutors,

   they may be held liable under § 1983 for violating the disclosure requirements of Brady v.

   Maryland. 373 U.S. 83 (1963)." Bellamy. 914 F.3d at 751; see Bermudez. 790 F.3d at 376 n.4

  ("Police officers can be held liable for Brady due process yiolations under § 1983 ifthey withhold

   exculpatory eyidence from prosecutors."); see also Fapniano y. City of New York,640 F. App'x

   115, 118 (2d Cir. 2016)(a fair trial claim "where the police or prosecutors withhold material

   exculpatory or impeaching eyidence from a defendant" is "essentially a ciyil claim seeking

   damages for a Brady yiolation").

           To establish a Brady yiolation, a plaintiff must generally meet three requirements: "The

   eyidence at issue must be fayorable to the accused, either because it is exculpatory, or because it

   is impeaching; that eyidence must haye been suppressed by the State, either willfully or

   inadyertently; and prejudice must haye ensued." United States y. Riyas. 377 F.3d 195, 199(2d

   Cir. 2004)(quoting Strickler y. Greene. 527 U.S. 263, 281-82(1999)).^
           In general, "police satisfy their obligations xmder Brady when they turn exculpatory

   eyidence oyer to the prosecutors," because "prosecutors, who possess the requisite legal acumen.



   ^ The parties do not dispute that Hamilton's Brady-based claims are timely. The Second Circuit held "that
   Brady-based § 1983 claims necessarily imply the invalidity ofthe challenged conviction in the trial (or
   plea) in which the Bradv violation occurred." Poventud v. Citv ofNew York. 750 F.3d 121,132(2d Cir.
   2014)(en banc)(emphasis omitted). As such,they are barred by Heck, meaning that "the statute of
   limitations begins to run upon the invalidation, not the time of the alleged government misconduct."
   Amakerv. Weiner. 179 F.3d 48,52(2d Cir. 1999).

                                                      45
Case 1:15-cv-04574-CBA-SJB Document 128 Filed 03/19/19 Page 46 of 68 PageID #: 2847



  [are] charged with the task of determining which evidence constitutes Brady material that must be
  disclosed to the defense." Walker v. City of New York. 974 F.2d 293, 299(2d Cir. 1992). And

  "as long as a defendant possesses Brady evidence in time for its effective use,the government has

  not deprived the defendant of due process of law simply because it did not produce the evidence
  sooner." United States v. Conna. 267 F.3d 132, 144 (2d Cir. 2001). Whether a disclosure has

  been made in time for its "effective use" requires a court to assess the "sufficiency, imder the

  circumstances, of the defense's opportunity to use the evidence when disclosure is made." Leka

  V. Portuondo. 257 F.3d 89, 100(2d Cir. 2001). Thus,"a disclosure made on the eve of trial (or

  after trial has begun) may be insufficient unless it is fuller and more thorough than may have been

  required if the disclosure had been made at an earlier stage." 1^ at 101. In addition,"[ejvidence

  is not 'suppressed' if the defendant either knew, or should have known, of the essential facts

  permitting him to take advantage of any exculpatory evidence." Leka. 257 F.3d at 100 (quoting
  United States v. LeRov. 687 F.2d 610,618(2d Cir. 1982)).

          Prejudice requires a plaintiff to show "materiality." Poventud. 750 F.3d at 133. The

  "touchstone of materiality is a reasonable probability of a different result.... The question is not

  whether the defendant would more likely than not have received a different verdict with the

  evidence, but whether in its absence he received a fair trial, understood as a trial resulting in a

  verdict worthy of confidence." Id. (quoting Leka. 257 F.3d at 104)(emphasis omitted). Said

  differently, "materiality does not depend on factual innocence, but rather what would have been

  proven absent the violation." Id at 134. "For example, a § 1983 plaintiff proceeding on

  a Brady theory can succeed on his claim if, had the withheld information been disclosed prior to

  trial,'he would have been acquitted based on reasonable doubt or convicted on a lesser charge.'"

  Bellamy. 914 F.3d at 751 (quoting Poventud. 750 F.3d at 134-35.)


                                                  46
Case 1:15-cv-04574-CBA-SJB Document 128 Filed 03/19/19 Page 47 of 68 PageID #: 2848



                     1. Jewel Smith: Defendants DeLouisa and Scareella

         Hamilton argues that DeLouisa and Scareella failed to disclose two primary pieces of

  evidence related to Jewel Smith:(1) her initial exculpatory statements, including her statement to

  DeLouisa under the alias "Karen Smith," and(2)their misconduct in coercing Smith to provide a

  fabricated inculpatory account. (PL Mem. at 15-25.)

                        a. Exculpatory Statements: Defendants DeLouisa and Scareella

         As to the first category, the Court concludes that genuine factual issues preclude summary

  judgment on Hamilton's claim that defendants failed to disclose Smith's initial exculpatory

  statements. In particular, Hamilton has adduced evidence that Smith told DeLouisa and Scareella

  that she was at the store and did not witness the murder. She made such statements at the scene,

  including as memorialized in DeLouisa's spiral notebook. tSee NYC Ex. E; PI. Ex.2 at 191:2-10

  ("Q:... Did you speak to Scareella at the scene? A: Upstairs in the house,I did.... Q: What did

  you tell him? A: He asked me my name, and I told him my alias, and I told him I didn't see

  anything. I told him I went to the store . . . .").) She also made such statements at the precinct.

  (See PI. Ex. 2 at 209:2-7("Q: So it's your testimony now that, at the precinct, you told Detective

  DeLouisa and Detective Scareella that you were at the store and never saw the shooting? A.I did.

  If I told the first police on the scene, why would I not tell the homicide? I told them the same

  thing.").)   Hamilton has the right to argue to a jury that, with the only eyewitness against him

  impeached—an eyewitness who the Brooklyn District Attorney has explicitly recognized was

  central to the case against Hamilton, (PI. Ex. 12)—"he would have been acquitted based on

  reasonable doubt... ." Poventud. 750 F.3d at 135; s^ United States v. Madori. 419 F.3d 159,

  169 (2d Cir. 2005)(government's duty to disclose "includes information that could be used to

  impeach government witnesses, so-called Gielio material").



                                                  47
Case 1:15-cv-04574-CBA-SJB Document 128 Filed 03/19/19 Page 48 of 68 PageID #: 2849



          Defendants contend that there is no Brady violation because no evidence was actually

  suppressed: DeLouisa's spiral memo book, containing entries describing bis interviews with

  "Karen Smith" and "Jewel," was turned over to Hamilton before trial. (See NYC Ex. E at 12-13;

  Scarcella Mem. at 35-36; D.E. # 91 ("Scarcella Reply Mem.") at 12-14; NYC Mem. at 15-17;

  D.E.# 92-39("NYC Reply Mem.")at 4-5.) DeLouisa argues that,"from the contents ofthe note,

  it should be clear that Jewel Smith and Karen Smith are the same person, or, at the very least, that

  Jewel Smith told Detective DeLouisa that she went to the store," and defense counsel "could have

  called Detective DeLouisa to ask him about the note or he could have asked Jewel Smith about the

   memobook entry on cross examination, but instead chose to do neither." (NYC Mem. at 17.) In

   addition, in a decision denying Hamilton's post-conviction motion pursuant to C.P.L. § 330, the

   state court cited an affidavit—^not contained in the record before this Court—^in which Hamilton

  "admits that he knew that Karen Smith and Jewel Smith were one and the same, and that he even

   told defense counsel of his beliefs." (NYC Ex. GG at 4.) These arguments do not persuade the

   Court that the defendants are entitled to summary judgment on the Brady claims.

          First, the disclosure of DeLouisa's notebook would not affect Scarcella's liability as to

   exculpatory statements Smith made to him directly. And the record contains evidence that such

   statements were made. (See, e.g.. PI. Ex.2 at 209:2—7("Q: So it's your testimony now that, at the

   precinct, you told Detective DeLouisa and Detective Scarcella that you were at the store and never

   saw the shooting? A.I did. IfI told the first police on the scene, why would I not tell the homicide?

   I told them the same thing.")

          Second,although the pages from DeLouisa's notebook were turned over to the defense,the

   Court does not agree with Defendants that the relevant entry makes clear that "Karen Smith" and

  "Jewel" were the same person. Indeed, even the prosecutor in Hamilton's case, Gutmann, did not


                                                    48
Case 1:15-cv-04574-CBA-SJB Document 128 Filed 03/19/19 Page 49 of 68 PageID #: 2850



  understand that to be the case. (NYC Ex. GG at 6,9—10.) And ifthe prosecutor"was not informed

  about this evidence," then the defendant officers "could be found to have been a proximate cause"

  ofthe government's failure to disclose that exculpatory evidence. Bermudez,790 F.3d at 376 n.4.
          Finally, as for the affidavit referenced in the state court's decision in which Hamilton
  apparently "admit[ted] that he knew that Karen Smith and Jewel Smith were one and the same"

  and told defense counsel of his belief,(NYC Ex. GG at 4), unfortunately, the affidavit itself is not

  before the Court.

          Under these circumstances,the Court cannot conclude, as a matter oflaw,that Scarcella or

  DeLouisa satisfied their Bradv obligation to disclose that Smith initially gave exculpatory

  statements. That includes DeLouisa's failure to disclose facts related to the conversation

   memorialized in his notebook: that Smith gave an exculpatory statement xmder the alias "Karen

  Smith," and that "Karen Smith" and "Jewel" were the same person.

                         b. Coercion: Defendants DeLouisa and Scarcella

          The Court concludes, however, that defendants are entitled to summary judgment on

   Hamilton's claim that defendants failed to disclose that they coerced Smith into implicating

   Hamilton, because the record shows that Hamilton "knew, or should have known,ofthe essential

  facts permitting him to take advantage of any exculpatory evidence." Leka, 257 F.3d at 100

  (quoting LeRov. 687 F.2d at 618). When Smith was asked at her deposition whether Hamilton

  "would have known the circumstances of[her] coercion and why [she] did what [she] did" based

   on her communications with him before trial. Smith answered, "Yes." (PI. Ex. 2 at 88:9-13.)

   When Hamilton was asked at his deposition,"Did you talk to your attorney about cross-examining

   Jewel Smith about the fact that she had been coerced into implicating you in this crime?," Hamilton

   answered,"Yes." (PI. Ex. 15 at 141:9-25.)



                                                   49
Case 1:15-cv-04574-CBA-SJB Document 128 Filed 03/19/19 Page 50 of 68 PageID #: 2851



          Although Sheinberg indicated in his deposition that he had "no recollection" of being told

  that a witness had been tampered with in Hamilton's case, (NYC Ex. CC at 99:10-100:1),

  Hamilton's and Smith's testimony, taken together, establish that Hamilton himself"knew ... of

  the essential facts" surrounding Smith's alleged coercion by police officers, and thus the evidence

  was not "suppressed" under Brady. Leka. 257 F.3d at 100; see also Nnodimele v. Derienzo, No.

  13-CV-3461 (ARR),2016 WL 337751, at *16 n. 7(E.D.N.Y. Jan. 27, 2016)(granting summary

  judgment on Brady claim against officers who suppressed the fact that plaintiffs self-identification
  statements were fabricated, because "plaintiff knew that he had not made the self-identification

  statements to either detective and, therefore, knew that the detectives had fabricated evidence");

  Vaknin v. United States. No. 08-CV-2420(DGT),2010 WL 3394659, at *12(E.D.N.Y. Aug. 23,

  2010)("[Tjhere is no Brady violation because the alleged 'Brady' material simply would have
  confirmed what [defendant] already knew."). "The rationale underlying Brady is not to supply a

  defendant with all the evidence in the Government's possession which might conceivably assist

  the preparation of his defense, but to assure that the defendant will not be denied access to

  exculpatory evidence only known to the Government." LeRov.687 F.2d at 619. On this record,

  the fact that Smith's statements and testimony were coerced do not, by Hamilton's and Smith's

   own admissions, fall into the category of evidence "only known to the Government." Id.
                                            *      *       *




          Accordingly, the Court grants Scarcella's and DeLouisa's motions for summary judgment

   on Hamilton's claim alleging that they failed to disclose their misconduct in coercing Smith, but

   denies their motions on Hamilton's claim alleging that they failed to disclose her initial

   exculpatory statements, including that DeLouisa failed to disclose that Jewel Smith gave an




                                                   50
Case 1:15-cv-04574-CBA-SJB Document 128 Filed 03/19/19 Page 51 of 68 PageID #: 2852



  exculpatory statement as"Karen Smith"and that"Karen Smith" and "Jewel" were the same person
  in the context of those statements.

                     2. Alphonso Dixon: Defendant White

          Hamilton appears to argue that White failed to disclose that, by intimidating and
  threatening Alphonso Dixon, he inhibited the New Haven witnesses from testifying at Hamilton's
  trial. (PI. Mem. at 21.) White does not separately address any Brady claim. As discussed supra,
  there is no evidence that White intimidated any witness other than Alphonso Dixon, including

  Mattie Dixon,Freeman, Turner, Mahan,and Watson. (See New Haven Ex. C at 157:1-7,215:22-
  216:12; New Haven Ex. E at 135:4—6, 137:2—5; New Haven Ex. D at 90:2—7, 91:23—92:6; New
  Haven Ex. I at 52:3-53:2.) As for his intimidation of Alphonso Dixon, however, the Court
  concludes that Hamilton has adduced sufficient evidence to allow the reasonable inference that

   White failed to disclose the intimidation under Bradv. See Bermudez, 790 F.3d at 376 n.4 (the

  "same disputed issues of material fact" that exist regarding the faulty identification procedures and
   coercion of witnesses also exist for plaintiffs separate Bradv claim alleging that those facts should
   have been disclosed).

          In this case, viewing the evidence in the light most favorable to Hamilton, a reasonable
   jury could conclude that White failed to disclose evidence under Bradv. First, the fact that White
   intimidated a key alibi witness from testifying is exculpatory. Second, the evidence was
   suppressed, because White did not disclose to Hamilton or to Gutmann that he intimidated
   Alphonso Dixon by threatening him with jail if he testified on Hamilton's behalf. Nor does it
   appear that Hamilton was aware of this intimidation before trial. (See New Haven Ex. A at
   251:17—252:1.) Third, there was prejudice, because had Hamilton been able to establish that an




                                                    51
Case 1:15-cv-04574-CBA-SJB Document 128 Filed 03/19/19 Page 52 of 68 PageID #: 2853



  alibi witness had been intimidated from appearing, it would have seriously undermined the

  integrity ofthe prosecution. See Rivas. 377 F.3d at 199.

                        3. Taseem Douglas: Defendants Scareella and White

           Hamilton also alleges that Defendants suppressed and failed to investigate leads related to
  Taseem Douglas and the actual perpetrators, Dawson and Johnson. Hamilton argues that Douglas
  repeatedly told New York City police officers that Hamilton did not commit the crime—because
  Douglas witnessed Cash's shooting and knew that the actual perpetrators were Dawson and
  Johnson—^but the substance ofthese interviews were not disclosed to him under Brady. (NYC Ex.

   JJ at 2-3; NYC Ex. II; PI. Ex. 7 at 35:9-16; PI. Ex. 8 at 1-2.)

           The Court concludes that the record contains sufficient evidence to support the reasonable

   inference that Scareella and White interviewed Douglas and failed to disclose such exculpatory

   evidence under Bradv. Douglas referred to an interview at the Connecticutjail at which detectives
   induced him to name Hamilton as the shooter by offering to drop his charge from murder to

   manslaughter. (PI. Ex. 7 at 45:18^6:9.) When asked, he said that Scarcella's name "sounds
   familiar." (PI. Ex. 7 at 49:25-50:4.) In his deposition in this case, Douglas refers again to a time
  "when Billy White and the two detectives came" and someone offered to drop his case to a lower
   charge if he testified against Hamilton.^ (PI. Ex. 14 at 135:10—16.) Finally, although both White
   and Scareella maintain that they never interviewed Douglas, they do admit to traveling to the
   Connecticut jail to try and see him. (New Haven Ex. B at 75:3-76:13; Scareella Ex. I at 191:18-
   192:6.)



   ® At oral argument, counsel cited evidence in the record that Taseem Douglas said he could not remember for a fact
   whether White was present at a meeting where the alleged coercion occurred. (2/1/19 Tr. at 23:12-25.) The Court
   was only provided with four pages ofthe deposition transcript,(see New Haven Ex. H,PI. Ex. 14), and it is not clear
   which meeting Douglas was referring to when he said,"I don't remember for a fact" whether White was there.
   (New Haven Ex. H at 131:4-12.) But Douglas testified that multiple meetings occurred,(New Haven Ex. H at
   90:1-23), and he unequivocally referred to a meeting in which White was present,(PI. Ex. 14 at 135:6-16.)
                                                           52
Case 1:15-cv-04574-CBA-SJB Document 128 Filed 03/19/19 Page 53 of 68 PageID #: 2854



         In light of Douglas's testimony recognizing the names of White and Scarcella and the
  testimony of White and Scarcella that they did in fact visit the Cormecticut jail, the Court cannot

  rule out the reasonable inference that a meeting occurred between Douglas, White, and Scarcella

  at the Connecticut jail as Douglas describes. The fact that Scarcella and DeLouisa recorded the
  names of Douglas and Johnson in their spiral notebooks does not absolve them of liability. (NYC
  Ex. E at 11, 19 ("Will Johnson" and "Tasweem Douglas"); NYC Ex. F at 9-10 ("Money Will
  Johnson" and "Taseem Douglas"); NYC Reply Mem.at 6.) The recording ofnames in a notebook

  is not a sufficient basis for the Court to determine that Hamilton "knew ... of the essential facts

   permitting him to take advantage of any exculpatory evidence," LeRov. 687 F.2d at 618, and a
  rule "declaring 'prosecutor may hide, defendant must seek,' is not tenable in a system
   constitutionally bound to accord defendants due process," Banks v. Dretke, 540 U.S. 668, 696
  (2004).

          However, given the lack of any testimony connecting DeLouisa with this meeting, no
   reasonable jury could conclude that DeLouisa "was personally involved—^that is, he directly
   participated—in the alleged constitutional deprivations," in this case the alleged suppression of
   exculpatory evidence. Gronowski v. Spencer. 424 F.3d 285,293(2d Cir. 2005).
            Accordingly,the Court denies Scarcella's and White's motions for summary judgment on
   Hamilton's claim that he failed to disclose exculpatory evidence related to Taseem Douglas, but

   grants DeLouisa's motion on the same claim.

      III.     Malicious Prosecution: Defendants DeLouisa and Scarcella

            Federal law defines the elements of a § 1983 malicious prosecution claim, with New York

   law serving as a source of persuasive authority in defining the elements. Lanning v. Citv of Glens
   Falls. 908 F.3d 19, 25 (2d Cir. 2018). To prevail on a § 1983 claim for malicious prosecution, a


                                                  53
Case 1:15-cv-04574-CBA-SJB Document 128 Filed 03/19/19 Page 54 of 68 PageID #: 2855



  plaintiff must show '"a seizure or other perversion of proper legal procedures implicating [his]

  personal liberty and privacy interests under the Fourth Amendment,'" and that "criminal

  proceedings were initiated or continued against him, with malice and without probable cause, and

  were terminated in his favor." Id at 24 (alteration in original)(quoting Washington v. Ctv. of

  Rockland. 373 F.3d 310, 316(2d Cir. 2004)).

          Hamilton brings malicious prosecution claims under § 1983 and New York law against

  DeLouisa and Scarcella.^ (PI. Mem. at 25—38.) DeLouisa and Scarcella contend that there was

  probable cause to prosecute Hamilton, (Scarcella Mem. at 36-39; NYC Mem. at 19-24), and

  DeLouisa also contends that there is insufficient evidence to prove he initiated Hamilton's

  prosecution,(NYC Mem. at 20). The Court denies Scarcella's and DeLouisa's motions for

  summary judgment.

              A. Initiation as to DeLouisa


          To initiate a prosecution,the defendant must have "played an active role in the prosecution,

  such as giving advice and encouragement or importuning the authorities to act." Rohman v. New

  York Citv Transit Auth.. 215 F.3d 208,217(2d Cir. 2000). Police officers may play an active role

  by filing charges or preparing an allegedly false confession and forwarding it to prosecutors.

  Manganiello v. Citv ofNew York.612 F.3d at 149,163(2d Cir. 2010): see also Akinnagbe v. Citv

  ofNew York. 128 F. Supp. 3d 539,554(E.D.N.Y. 2015)(noting that "false information conveyed

  by police to prosecutors can support a claim for malicious prosecution"). An officer may also be

  held liable where the officer "withholds relevant and material information." Mitchell v. Victoria

  Home. 434 F. Supp. 2d 219, 227 (S.D.N.Y. 2006). It is not enough, however, for an officer to




  ^ At oral argument, counsel for Hamilton confirmed that he does not assert a malicious prosecution claim
  against defendant White. (2/1/19 Tr. at 46:20-25.)

                                                       54
Case 1:15-cv-04574-CBA-SJB Document 128 Filed 03/19/19 Page 55 of 68 PageID #: 2856



  simply "disclose to a prosecutor all material information within his knowledge .. .        Rohman,

  215 F.3d at 227(quoting Present v. Avon Prods.. Inc.. 687 N.Y.S.2d 330, 335 (1st Dep't 1999)).

          DeLouisa argues that he did nothing more than provide the District Attorney's Office

  with the New York City Police Department's investigative reports and his spiral notebook

  containing his investigation notes, and that such disclosure is insufficient to show that he

  initiated the criminal proceeding. (NYC Def. Mem. at 20.) The Court concludes that Hamilton

  has adduced sufficient evidence to allow the reasonable inference that DeLouisa initiated the

   prosecution against him. In this case, the undisputed evidence shows that Smith initially told

  DeLouisa under the alias "Karen Smith" that she was at the store and did not witness Cash's

   murder, and that Gutmann was not aware of this relevant exculpatory evidence until after trial.

  (NYC Ex. E at 12-13; NYC Ex. GO at 6,9-10.) Although DeLouisa did disclose his spiral

   notebook with notes of his conversation with "Karen Smith," however, a reasonable jury could

  conclude that this reference was too obscure and ambiguous without an explicit disclosure. In

  fact, the prosecutor herselffailed to make that cormection. In other words, ajury could conclude

  that DeLouisa did not "disclose to a prosecutor all material information within his knowledge,"

   Rohman.215 F.3d at 227(quoting Present. 687 N.Y.S.2d at 335)—instead, DeLouisa withheld

  "relevant and material information," Mitchell. 434 F. Supp. 2d at 227.

          In addition, ajury could conclude that DeLouisa knew that Smith's testimony was false,

   and nonetheless prepared Smith's inculpatory statement and forwarded it to Gutmann. (PI. Ex. 2

   at 207:3-14; 209:2-5.) Conveying a false inculpatory statement is sufficient to support a claim

  for malicious prosecution. Manganiello. 612 F.3d at 163; Akinnagbe. 128 F. Supp. 3d at 554.




                                                   55
Case 1:15-cv-04574-CBA-SJB Document 128 Filed 03/19/19 Page 56 of 68 PageID #: 2857



             B. Lack of Probable Cause


         The existence of probable cause "is a complete defense to a claim of malicious

  prosecution." Savino v. City of New York. 331 F.3d 63, 72(2d Cir. 2003). "Probable cause, in

  the context of malicious prosecution, has also been described as such facts and circumstances as

  would lead a reasonably prudent person to believe the plaintiff guilty." Bovd v. City ofNew York.

  336 F.3d 72,76(2d Cir. 2003). Three principles are implicated by this case.

         First, probable cause for the initial arrest may be sufficient, but it can be "nullified by

  information establishing [a defendant's] innocence" and "can rest on a prosecution that is

  continued notwithstanding the discovery of information that exculpates the defendant[.]" Kinzer

  V. Jackson. 316 F.3d 139, 143-f4 (2d Cir. 2003); see also Akinnaebe. 128 F. Supp. 3d at 554

  (probable cause to arrest is generally sufficient to defeat a malicious prosecution claim, "unless

  the plaintiff can demonstrate mitigating facts to vitiate probable cause which were first imcovered

  after the arrest"(citation omitted)). Thus, even if the initial arrest is supported by probable cause,

  factual issues may remain as to "whether the commencement and continuation of[a plaintiffs]

  prosecution was similarly supported." Weiner v. McKeeferv. 90 F. Supp. 3d 17, 35 (E.D.N.Y.

  2015). In addition, "the failure to make a fixrther inquiry when a reasonable person would have

  done so may be evidence of lack of probable cause." Lowth v. Town of Cheektowaea. 82 F.3d

  563,571 (2d Cir. 1996)Cquotine Colon v. Citv ofNew York.455 N.E.2d 1248,1250(N.Y. 1983)).

  In other words,"probable cause to prosecute not only dissipates when police officers uncover new

  evidence after an arrest, but in certain cases it can also dissipate when police officers fail to

  examine evidence already available to them." Weiner. 90 F. Supp. 3d at 34.

         Second,the existence ofprobable cause independent ofthe allegedly tainted evidence may

  foreclose a plaintiffs malicious prosecution claim. In Bermudez.for example,the Second Circuit



                                                   56
Case 1:15-cv-04574-CBA-SJB Document 128 Filed 03/19/19 Page 57 of 68 PageID #: 2858



  concluded that, even if the prosecutor had been "misled" by police officers about an overly
  suggestive photo identification and array procedure and the coercion of one witness, the
   prosecutor's interviews with two other witnesses who identified the plaintiff provided probable
   cause to indict the plaintiff. See 790 F.3d at 377; see also Morse v. Spitzer, No. 07-CV-4793
  (CBA),2012 WL 3202963, at *5 (E.D.N.Y. Aug. 3,2012)(noting that "the existence of probable
   cause independent of the allegedly falsified evidence is a defense" to a malicious prosecution
   claim).

             Third, an "indictment by a grand jury creates a presumption of probable cause that

   may only be rebutted by evidence that the indictment was procured by 'fraud, perjury, the
   suppression of evidence or other police conduct undertaken in bad faith.'" Savino, 331 F.3d at 72
  (quoting Colon. 455 N.E.2d at 1251). Thus, if defendants "misled the grand jury and the
   prosecutors by either withholding or misrepresenting evidence in order to sustain the case"—for
   example, by failing to disclose the "limited nature of[a witness's] identification and the highly
   suggestive manner in which it was procured"—such actions "break the chain of causation."
   Dufort. 874 F.3d at 353; see also DaCosta v. Tranchina. 281 F. Supp. 3d 291, 304 (E.D.N.Y.

   2017), reconsideration denied. 285 F. Supp. 3d 566(E.D.N.Y.2018)("[Wjhen evidence ofknown

   dubious value—^whether a potentially falsified confession, or an unreliable eyewitness

   identification—is presented to the grand jury, and the grand jury is not apprised of its limited

   probative value, the presumption of probable cause created by the indictment is rebutted."). In

   general, a plaintiff may overcome the presumption with evidence showing that "police witnesses

   have not made a complete and full statement of facts either to the Grand Jury or to the District

   Attorney." Rothstein v. Carriere. 373 F.3d 275,283(2d Cir. 2004)(quoting Colon.455 N.E.2d at

   1248).



                                                  57
Case 1:15-cv-04574-CBA-SJB Document 128 Filed 03/19/19 Page 58 of 68 PageID #: 2859



         Defendants contend that(1)Smith's statements to police provided probable cause, and her

  testimony that those statements were coerced is too incredible to be believed by reasonable minds;

  (2)even excluding Smith's testimony,there was independent probable cause to support Hamilton's

  prosecution based on the identifications by Jerry Douglas,the anonymous source,and the protected

  witness; and(3) Hamilton failed to rebut the presumption ofprobable cause arising out ofthe grand

  jury indictment. (See NYC Mem. at 14-15, 21-31; Scarcella Mem. at 22-32, 38-39.)

         The Court concludes that there are genuine factual issues as to whether Defendants lacked

  probable cause to prosecute Hamilton. For the reasons stated supra, the Court rejects Defendants'

  argument that Smith's recantation testimony and account of coercion is too incredible to create a

  genuine issue of material fact.

         The Court is also not persuaded by Defendants' argument that there was independent

  probable cause to prosecute Hamilton, as a matter of law, based on the identifications by Jerry

  Douglas, the anonymous source, and the protected witness. "Probable cause may be based on a

  tip from a confidential or anonymous informant, provided that the tip is sufficiently reliable," such

  as when the tip is "corroborated by subsequent investigation or observations of police officers."

  United States v. Herron. 18 F. Supp. 3d 214, 225 (E.D.N.Y. 2014). But while the evidence cited

  by defendants may have provided probable to arrest, "[pjrobable cause to arrest differs from

  probable cause to prosecute because the evidentiary standard is higher for the latter than for the

  former." Hovos v. Citv of New York. 650 F. App'x 801, 802(2d Cir. 2016): see Bovd. 336 F.3d

  at 76(concluding there was probable cause to arrest but genuine factual issues precluded summary

  judgment on probable cause to prosecute).

         In this case, the relevant determination is not simply whether the information was

  "sufficient to warrant a person of reasonable caution in the belief that an offense has been



                                                  58
Case 1:15-cv-04574-CBA-SJB Document 128 Filed 03/19/19 Page 59 of 68 PageID #: 2860



  committed by the person to be arrested." Bovd.336 F.3d at 75—76(quoting Golino v. City ofNew
  Haven. 950 F.3d 864, 870(2d Cir. 1991)). The relevant determination is whether "the facts and
  circumstances... would lead a reasonably prudent person to believe the plaintiff guilty"—in other

  words, whether "the prosecution of[the defendant] could succeed." Bovd, 336 F.3d at 76 & n.7;
  see also Hovos v. Citv of New York. 999 F. Supp. 2d 375, 390(E.D.N.Y. 2013) ("In a malicious

   prosecution case,'the relevant probable cause determination is whether there was probable cause
  to believe the criminal proceeding could succeed and, hence, should be commenced.'" (citation
   omitted)). Absent Smith's inculpatory statements, a reasonable jury could conclude that the
   remaining evidence—an identification from an anonymous caller, the statement ofan unidentified
   witness that Cash was worried "Bush" would kill him, and the statement of Jerry Douglas, who

   saw Hamilton pass a gun to someone else from the comer the day ofthe incident—^would not cause
   them to believe Hamilton was guilty of second-degree murder. Bovd. 336 F.3d at 76. Unlike
   Smith, none ofthese three witnesses purported to witness the actual moment ofshooting. Indeed,
   none ofthose three witnesses testified at trial, and Defendants do not assert that any ofthese three

   witnesses testified before the grand jury or spoke with the prosecutor. Cf Bermudez,790 F.3d at

   377 (finding probable cause to prosecute, despite faulty identification procedures and a coerced
   witness, where the prosecutor interviewed the two eyewitnesses who testified at the grand jury
   hearing).

          Finally, Hamilton has also raised sufficient factual issues to rebut the presumption of
   probable cause arising from the grand jury indictment. In this case, there is evidence suggesting
   that both DeLouisa and Scarcella knew that Smith initially said she was not at the scene of Cash's

   murder and did not witness Hamilton shoot Cash. (NYC Ex. E; PI. Ex. 2.) Nonetheless, both

   officers coerced her into fabricating a statement implicating Hamilton by threatening to charge her


                                                   59
Case 1:15-cv-04574-CBA-SJB Document 128 Filed 03/19/19 Page 60 of 68 PageID #: 2861



  with the crime and take her children away. (PI. Ex. 2 at 207:3-209:19.) And Gutmann was

  apparently unaware that "Karen Smith" was Smith. (NYC Ex. GG at 6.)

          In light of this evidence, a reasonable jury could conclude that DeLouisa and Scarcella
  "misled the grand jury and the prosecutors by either withholding or misrepresenting evidence in
  order to sustain the case" against Hamilton, thus "break[ing] the chain of causation" that arose

  from the grand jury's indictment. Dufort. 874 F.3d at 353.

             C. The Remaining Elements

          To show a constitutional deprivation of liberty, a plaintiff may show that he was "taken

  into custody,imprisoned,physically detained or seized within the traditional meaning ofthe Fourth
  Amendment." Washington. 373 F.3d at 316 (citing United States v. Mendenhall, 446 U.S. 544,

  553-54 (1980)). It is also sufficient to show that a plaintiff was obligated to appear in court in
  connection with ongoing criminal charges. Swartz v. Insogna, 704 F.3d 105, 112(2d Cir. 2013).

  In this case, there is no doubt that Hamilton suffered a Fourth Amendment liberty deprivation

   because he was obligated to appear in court throughout his prosecution for Cash's murder and was
   ultimately incarcerated in connection with his conviction for more than two decades. S^

   Washington. 373 F.3d at 316.

          To establish favorable termination, under federal law, a plaintiff must show that "criminal

   proceedings against him were terminated in a manner indicating his innocence." Tanning. 908

   F.3d at 29. Under New York law, a plaintiff need only show that "the circumstances surrounding

   the termination are not inconsistent with the innocence of the accused." Id at 27 (quoting

   Cantalino v. Danner. 754 N.E.2d 164, 164(N.Y. 2001)). In this case, there is no doubt that the

   criminal proceedings against Hamilton were terminated in a favor affirmatively indicating
   Hamilton's innocence. Tanning. 908 F.3d at 29.



                                                  60
Case 1:15-cv-04574-CBA-SJB Document 128 Filed 03/19/19 Page 61 of 68 PageID #: 2862



           Malice need not be "actual spite or hatred, but means only 'that the defendant must have

  commenced the criminal proceeding due to a wrong or improper motive, something other than a

  desire to see the ends ofjustice served.'" Lowth. 82 F.3d at 573 (quoting Nardelli v. Stamberg.

  377 N.E.2d 975,976(N.Y. 1978)). A plaintiff may also show that the prosecution was undertaken

  "in reckless disregard of the rights of the plaintiff." Manganiello. 612 F.3d at 163 (citation

  omitted). "A lack of probable cause generally creates an inference of malice." Bovd. 336 F.3d at

  78. In this case, Hamilton has adduced sufficient evidence to raise genuine issues as to whether

  defendants prosecuted him without probable cause, creating "an inference of malice." Id. In

  addition to the inference, there is evidence that would allow a reasonable jury to conclude that

  Scarcella and DeLouisa continued the prosecution "in reckless disregard" of Hamilton's rights.

  Manganiello. 612 F.3d at 163 (citation omitted).

         Accordingly, the Court denies DeLouisa's and Scarcella's motions for summary judgment

  on the malicious prosecution claim.

     IV.      Conspiracy: Defendants Scarcella and White

         Hamilton asserts a conspiracy claim against Scarcella and White under 42 U.S.C. § 1983

  for conspiring to frame Hamilton and prevent defense witnesses from testifying on Hamilton's

  behalf at trial. (See PI. Mem. at 52-56.) However, Hamilton only pleaded conspiracy claims

  under 42 U.S.C. § 1985(2)and(3)in his Complaint,(see Compl.        85-94,129-33),and Scarcella

  and White both moved for summaryjudgment on those claims,(see White Mem.25-29; Scarcella

  Mem. 43-46). At oral argument, however, counsel for Hamilton represented that Hamilton does

  not intend to pursue a § 1985 conspiracy claim, but a § 1983 conspiracy claim, and urged this

  Court to consider Hamilton's § 1983 claim under the doctrine that allows pleadings to conform to

  the proof. (2/1/19 Tr. at 1:12-19.)



                                                 61
Case 1:15-cv-04574-CBA-SJB Document 128 Filed 03/19/19 Page 62 of 68 PageID #: 2863



          In general, courts need not consider new claims or theories raised for the first time in

  opposition to summary judgment. ^Lvman v. CSX Transp.. Inc.. 364 F. App'x 699, 701 (2d

  Cir. 2010)(agreeing with district court that certain claims "'need not be considered' because

  plaintiff raised them,for the first time in opposition to summary judgment"); Casseus v. Verizon

  N.Y.. Inc.. 722 P. Supp. 2d 326, 344 (E.D.N.Y. 2010). Under Federal Rule of Civil Procedure

  15(b)(2), however,"[wjhen an issue not raised by the pleadings is tried by the parties' express or

  implied consent, it must be treated in all respects as ifraised in the pleadings," and "[a] party may

  move—at any time, even afterjudgment—^to amend the pleadings to conform them to the evidence

  and to raise an unpleaded issue." The Second Circuit has authorized the use of Rule 15(b) at

  summary judgment. See, e.g.. Cruz v. Coach Stores. Inc.. 202 F.3d 560, 569-70(2d Cir. 2000)

  (under Rule 15(b), plaintiffs "failure explicitly to plead a hostile work environment claim ... did

  not preclude the district court's consideration of that issue on summary judgment"); Clomon v.

  Jackson.988 F.2d 1314,1323(2d Cir. 1993)("[T]he undisputed facts as presented on the summary

  judgment motion served as a basis to deem the complaint amended to conform with the proof

  pursuant to [Rule] 15(b).").

         The decision on whether to allow parties to "amend their pleadings to conform to

  the proof lies within the district court's sound discretion. Vermont Plastics. Inc. v. Brine. Inc..

  79 F.3d 272, 279(2d Cir. 1996). There are two key considerations under Rule 15(b). First, "the

  crucial test is whether the parties have consented to litigation of the issue; it must have been tried

  by their express or implied consent." Luria Bros. & Co. v. All. Assur. Co.. 780 F.2d 1082, 1089

  (2d Cir. 1986). Second, "a motion should be granted . . . only 'if the party against whom the

  amendment is offered will not be prejudiced by the amendment.'" Gussack Realtv Co. v. Xerox

  Corp.. 224 F.3d 85, 94 (2d Cir. 2000); see also New York State Elec. & Gas Corp. v. Sec'v of



                                                   62
Case 1:15-cv-04574-CBA-SJB Document 128 Filed 03/19/19 Page 63 of 68 PageID #: 2864



  Labor.88 F.3d 98,104(2d Cir. 1996)(under Rule 15(b),"the pivotal question is whether prejudice

  would result").

         The Court concludes that Rule 15(b) is not an appropriate vehicle to allow Hamilton to

  assert a § 1983 conspiracy claim, because defendants Scarcella and White have not provided their

  "express or implied consent" to litigate the issue. Luria Bros. & Co.. 780 F.2d at 1089. "Where

  there is no express consent, consent often may be implied from the opposing party's failure to

  object to the admission of evidence relevant to the unpleaded issue." Silverstein v. Penguin

  Putnam. Inc.. 522 F. Supp. 2d 579, 604 (S.D.N.Y. 2007). In this case, the Court cannot infer

  defendants' express or implied consent. In his reply memorandum, Scarcella contends that

  Hamilton "carmot simply graft a § 1983 conspiracy claim into this action now by insinuating it in

  his motion papers." fSee Scarcella Reply Mem. at 20 n.lO.) Moreover, the addition of a § 1983

  conspiracy claim now would prejudice defendants: conspiracy under § 1983 and conspiracy under

  § 1985 are distinct causes of action with different elements. Scarcella and White did not make

  arguments regarding § 1983 conspiracy—defendants treated this claim as though it were brought,

  as pleaded, under § 1985. (See New Haven Mem. at 25-29, New Haven Reply Mem. at 11-12,

  Scarcella Mem. at 43-46, Scarcella Reply Mem. at 19-20 (arguing, inter alia, that they were

  entitled to summary judgment because Hamilton has failed to adduce evidence of class-based

  animus, as required under § 1985).) "[I]t is inappropriate to raise new claims for the first time in

  submissions in opposition to a summary judgment motion," because claims must be set forth in

  the pleadings "in order to give defendants fair notice of the nature of the plaintiffs claim."

  Thomas v. Egan. 1 F. App'x 52,54(2d Cir. 2001).

         Because there is no basis to conclude that either Scarcella or White have consented to

  litigate Hamilton's § 1983 conspiracy claim, and defendants would be prejudiced by the late



                                                  63
Case 1:15-cv-04574-CBA-SJB Document 128 Filed 03/19/19 Page 64 of 68 PageID #: 2865



  addition of such a claim now,the Court will not allow Hamilton to amend his complaint to add it

  at this stage.          Myers v. Moore. 326 F.R.D. 50, 62 (S.D.N.Y. 2018)(Rule 15(b) did not

  authorize amendment where "Defendants' repeated, vigorous, and explicit opposition to litigating

  Plaintiffs deficient malicious prosecution claim" showed a lack of express or implied consent).

           Accordingly, the Court grants Scarcella's and White's motions for summary judgment on

  Hamilton's § 1983 conspiracy claims.

      V.       Negligent Hiring, Supervision, and Retention: City of New York

           "To maintain a claim against a municipal employer for the 'negligent hiring, training, and

  retention' of a tortfeasor under New York law, a plaintiff must show that the employee acted

  'outside the scope of her employment.'" Velez v. City of New York. 730 F.3d 128, 136-37(2d

  Cir. 2013)(citation omitted). "If the employee acted within the scope of her employment, the

  employer and the employee's supervisors may be held liable for the employee's negligence only

  under a theory of respondeat superior." Id at 137. An act falls within the scope of employment

  if it is in furtherance of, or reasonably necessary or incidental to, the employer's business or

  interest.        Selmani v. City of New York. 984 N.Y.S.2d 114, 115-16 (2d Dep't 2014). An act

  falls outside the scope ofemployment if it is "taken for wholly personal reasons, which are notjob

  related." Id. at 116.


           Hamilton asserts a claim for negligent hiring, supervision, and retention against the City of

  New York based on the employment of Scarcella and Ponzi. (PI. Mem. at 56; Compl. at             142-

  47.) Although Hamilton argues that such claims are "permissibly pled in the alternative,"

  Hamilton has not alleged any misconduct by Scarcella or Ponzi that occurred outside the scope of

  their employment, as required to plead his negligent hiring, supervision, and retention claim.

  Velez. 730 F.3d at 136-137. All of his allegations are based on acts taken by Scarcella and Ponzi



                                                   64
Case 1:15-cv-04574-CBA-SJB Document 128 Filed 03/19/19 Page 65 of 68 PageID #: 2866



  in their capacity as employees of New York City—^not based on acts "taken for wholly personal

  reasons." Selmani. 984 N.Y.S.2d at 116. Nor is it dispositive that, as Hamilton argues,"the City

  has taken the affirmative position in the litigation that Scarcella was acting outside the scope of

  his employment" by declining to represent him. (PI. Mem. at 56.) Therefore, Hamilton's claim

  cannot succeed.       Bouet v. Citv of New York. 5 N.Y.S.Sd 18, 20 (1st Dep't 2015)("[SJince it

  is undisputed that the officers were acting within the scope oftheir employment when they failed

  to record the information regarding the vehicle that struck [plaintiff] and its operator, the claim of

  negligent hiring, training and supervision must fail." (citation omitted)); Ruiz v. Cope. 989

  N.Y.S.2d 211, 213 (4th Dep't 2014)("[T]he undisputed fact that defendant was acting within the

  scope of his employment should have precluded plaintiff as a matter oflaw from bringing a claim

  that the City was liable for the negligent training and supervision of defendant....").

         Accordingly, the Court grants summary judgment in favor of the City of New York on

  Hamilton's claim for negligent hiring, supervision, and retention.

      VI.    Remaining Matters

             A. Municipal Liability: City of New York and City of New Haven

         The parties agreed to reserve the issue of mimicipal liability under Monell until this Court

  resolves the issues of individual liability,(D.E. # 28), and neither the City of New York nor the

  City of New Haven has moved for summary judgment on Hamilton's Monell claims. Under

  Second Circuit case law,"Monell does not provide a separate cause of action for the failure by the

  government to train its employees; it extends liabilitv to a municipal organization where that

  organization's failure to train, or the policies or customs that it has sanctioned, led to an

  independent constitutional violation." Segal v. Citv of New York. 459 F.Sd 207, 219 (2d Cir.

  2006). Accordingly, unless Hamilton can prove that one or more named Defendants violated his



                                                   65
Case 1:15-cv-04574-CBA-SJB Document 128 Filed 03/19/19 Page 66 of 68 PageID #: 2867



  constitutional rights, he has no claim against either the City of New York or the City of New
  Haven. Hamilton's argument that Defendants have effectively conceded municipal liability as a
  matter oflaw is belied by the record in this case. (Compare D.E.# 28, y^ PI. Mem. at 39.) The

  Court therefore does not consider Hamilton's arguments regarding municipal liability at this

  juncture. (See PI. Mem. at 39-52.)

              B. Request to Unseal Exhibits

          Hamilton requests that this Court order the public filing of all summaryjudgment exhibits,

  subject to ordinary redaction requirements, based on the presumption of access to judicial records.

  (PI. Mem. at 68.) None ofthe defendants has expressed a position on this issue. Upon review, it

  does not appear to the Court that any ofthe exhibits submitted in connection with this motion were

  sealed, and Hamilton has not pointed to any specific exhibits that are sealed. Accordingly,

  Hamilton's request is denied as moot.

              C. Defendant White's Motion to Dismiss Official Capacity Claims as Duplicative
          White moves to dismiss claims against him in his official capacity as duplicative ofclaims

  against the City of New Haven. (New Haven Mem. at 11-12; New Haven Reply Mem. at 7.)

  Hamilton does not respond to this argument.

          "An official capacity suit against a public servant is treated as one against the

  governmental entity itself." Revnolds v. Giuliani. 506 F.3d 183, 191 (2d Cir. 2007). Therefore,

  courts routinely dismiss as redundant claims asserted against a defendant in his official capacity

  when the government entity is also named in the suit. See Castanza v. Town of RrnnkhflvRn. 700

  F. Supp. 2d 277, 284(E.D.N.Y. 2010)(collecting cases); Curlev v. Vill. of Suffem. 268 F.3d 65,

  72(2d Cir. 2001)(dismissing claim against municipality and concluding that,"because the claim

  against defendants [] in their official capacity is essentially a claim against the village, it was also

  properly dismissed for the reasons" the claim against the village was dismissed (citation omitted)).
                                                    66
Case 1:15-cv-04574-CBA-SJB Document 128 Filed 03/19/19 Page 67 of 68 PageID #: 2868



   Because the City of New Haven is named as a defendant in this suit, the Court grants White's
   motion to dismiss all claims against him in his official capacity as duplicative.




                                                  67
Case 1:15-cv-04574-CBA-SJB Document 128 Filed 03/19/19 Page 68 of 68 PageID #: 2869



                                           CONCLUSION

          For the reasons stated above, the Court grants summary judgment in favor ofthe
   following defendants on the following claims:

          SCARCELLA,on the claims for(1) conspiracy and (2) failure to disclose evidence that
   Jewel Smith was coerced;

          DeLOUISA, on the claims for (1) failure to disclose evidence that Jewel Smith was
  coerced, and (2)failure to disclose Taseem Douglas's exculpatory statements;

          WHITE, on the claims for (1) conspiracy and (2) intimidation of New Haven witnesses
  other than Alphonso Dixon, and on(3)all claims in his official capacity;
         PONZI,on all claims against him;

          CITY OF NEW YORK,on the claim of negligent hiring, supervision, and retention.

         Therefore, Hamilton may proceed to trial against the following defendants on the

  following claims:

         SCARCELLA,on the claims for(1) malicious prosecution,(2)fabrication of Jewel
  Smith's inculpatory statements and testimony,(3)failure to disclose Jewel Smith's initial
  exculpatory statements, and(4)failure to disclose Taseem Douglas's exculpatory statements;

         DeLOUISA,on the claims for(1) malicious prosecution,(2)fabrication of Jewel Smith's
  inculpatory statements and testimony, and(3)failure to disclose Jewel Smith's initial
  exculpatory statements;

         WHITE,on the claims for(1)intimidation of Alphonso Dixon, and(2)failure to disclose
  intimidation of Alphonso Dixon, and(3)failure to disclose Taseem Douglas's exculpatory
  statements.


         The parties are directed to submit a Joint Pretrial Order within 30 days ofthe issuance of
  this Memorandum and Order.

         SO ORDERED.


         Dated: March jC 2019                           s/Carol Bagley Amon
                Brooklyn, New York
                                                      Carol Bae
                                                      United Swes Distiilct Judge


                                                68
